~ Annex B baad ANNEX “B u

wag ee poeqenny
maa
vy? 28h

SENMCAT TUE TL EO

© 5 Burcoecey

oO

S001

IWHDOUIAK
Penne

ba a wii

=
*LN3LNOJ 133H'
od a | es

Va NOLLVYO1dXa SYVAA OML aasod0ud i 1 [seven |

‘TUM Lao] 4 000'0S 4 asWwIs

|
“ONI SANIddIiHd T3X9IN DisIOWd ©

@S ~ 3UNDId

AS SNOISIAIS iva | ‘oN
YON |WAOUddY 3 IN3HHOD HOS | 20/61/41) 9

sqNaga1

‘SIN
—
dV XGONI VSdiN OSINTIHd

Sere, Rs Mae Ms Wang teas We tees Wea Wes We tees Wess Wt: tees te a ee Pe

| PACIFIC NICKEL PHILIPPINES INC.

ENVIRONMENTAL WORK PROGRAM

FOR THE
APPLICATION FOR TWO (2) YEAR EXTENSION
OF

EXPLORATION PERMIT
Oe ek ee ee ek ek ee OL = ok pF a oe oh

be

TABLE OF CONTENTS

Description

1.0 Name and Address of Project
1.1 Project Name
1.2 Company Name and Address
2.0 Type and Nature of Project
2.1 Project Description
2.2 Minerals
3.0 Project Location
3.1 Project Location and Accessibility
3.2 Total Project Area
4.0 Baseline Environmental Conditions
4.1 Land Environment
4.1.1 Topography/Physiography
4.1.2 Land Use/Capability
4.1.3 Pedology and Soil Characteristics
4.2 Water Environment
4.2.1 Water Quality
4.2.1.1 Freshwater and Sediment
4.2.1.2 Marine Water and Sediment
4.2.2 Hydrology and Hydrogeology
4.2.2.1 Hydrologic Setting
4.3 Meteorology/Air Quality and Noise
4.3.1 Climate
4.3.2 Temperature
4.3.3 Rainfall
4.3.4 Relative Humidity
4.3.5 Wind
4.3.6 Air Quality
4.3.7 Noise
4.4 Geology and Geomorphology
4.4.1 Study Area Boundary
4.5 Biological Environment
4.5.1 Terrestial Flora and Fauna
4.5.2 Freshwater Flora and Fauna
4.5.3 Marine Flora and Fauna
4.5.3.1 Corals and Associated Reef Fish
4.5.3.2 Seagrass and Seaweed Communities
4.5.3.3 Plankton
4.5.3.4 Soft Bottom Fauna
4.5.3.5 Description of the Fisheries
4.6 Socio-Economic Environment
4.6.1 General Characteristics of Nonoc Island
4.6.2 Demography

Page Number

KKH ONURR RENNER EE Ee
& &
w nN
Abe

4.6.2.1 Population: Size, Growth and Density
4.6.2.2 Population: Literacy Rate and Educational
Attainment
4.6.2.3 Population: Ethnic Groups and Culture
4.6.2.4 Population: Religious Affiliation
4.6.3 Housing
4.6.3.1 Housing Structure
4.6.3.2 Housing Materials
4.6.4 Sanitation
4.6.4.1 Water
4.6.4.2 Toilet Facilities
4.6.4.3 Garbage Disposal
4.6.4.4 Health
4.6.5 Social Services
4.6.5.1 Peace and Order
4.6.5.2 Lighting Materials
4.6.6 Livelihood and Income
4.6.6.1 Sources of Livelihood
4.6.6.2 Estimated Monthly Income
4.6.7 Fishing Operations
5.0 Description of Exploration Work
5.1 Description of Exploration Method(s) and
equipment to be used
5.1.1 Geological Mapping
5.1.2 Geophysical Methods
5.1.3 Geochemical Methods
5.1.4 Drilling Method
5.1.5 Test Pitting
5.1.6 Others
5.2 Preliminary Processing of Samples
5.3 Map showing the location of the proposed work
area in relation to readily identified geographic
and environmental features
5.4 Estimated Exploration costs
6.0 Identification of Potential Environmental Effects
6.1 On Land
6.2 On Hydrology and Water Quality
6.3 On the Ecology
6.4 On Socio-Economic Effects
7.0 Environmental Management Measures
8.0 Name and Signature of Persons Preparing the EWP
9.0 Plan(s) of the Proposed Operations
10.0 Matrix 7.1 - Environmental Management Plan

43 & 44

44 & 45
45
45
46
46
46
46
46
47
47
47
47
47
48
48
48
48
49
49

49
49
49
49
49
49-50
50
50

50
50
50
50
51
51
51
SI
52
Cee ee ee Se AN SS SS SL Se SS

a

2.0

3.0

5.0

ATTACHMENTS

Description
Environmental Management Plan
2-Yr. Exploration Bar Graph Schedule

2-Yr. Exploration Program
(No. of holes and meterage requirements)

MPSA Map showing the location of the
proposed 2-yr. Exploration Areas — South
Dinagat, Area —- B and E

we
ek eee ee ee ek ek eek toe Ce Ck Cee eek Cod

1.0 | NAME AND ADDRESS OF PROJECT
1.1 Project Name
NONOC NICKEL PROJECT
1.2 Company Name and Address
Pacific Nickel Philippines, Inc.
6" Floor, Front Wing, JAKA 6780
Ayala Avenue, Makati City 1200
Telephone: 867-4334
Facsimile: 816-7039
2.0 TYPE AND NATURE OF PROJECT
2.1 Project Description
The main objective of the project is to conduct exploration work in the 460 hectares of
the project site. The two-year exploration period will cover mostly the portion of

South Dinagat Island. The MPSA covers 25,000 hectares with the following
geographical coordinates :

Area Latitude | Longitude
Nonoce Island, Hanigad Island, & | Bounded by (9".48" 37” to 9° | 1257347 25" to 125°
Awasan Island | 55° 00” 42’ 24”
South Dinagat Point | _| 10° 04" 51.76" 125° 41° 26.60”
Point2_| S51 57.89 125742" 01.06"
Point3_| ‘9 53° 07.87" 125738" 28.56"
Point 4 | 9°56" 25.61" 125° 37° 36.86”
Point 5 9° 59° 19.75" 125° 37° 36.86”
c 7 Point 6 9° 59°19.75" [_125°37° 02.55"
‘iz _ Point 7 10" 06" 24.69" [_125"37" 02.55"
iz ____ Point 8 10° 06" 24.69" [125° 40" 30.81"

The schedule of activities in the two-year exploration period is shown in Figure 2.1.

The estimated cost for the two-year exploration period is about P 8,362.981.00 or US$
167,259.62 at a forex rate of USS 1 = P 50.

2.2. Minerals

Nickeliferous iron laterite is a weathering product of mafic and ultramafic rocks.
Wright, et al. (1958) cited the following conditions favorable to the formation of
laterite ore: distinct wet and dry season; flat or nearly flat topography for greater

7 ~~

infiltration and retarded movement of groundwater; intense fracturing of parent rock
to allow easy penetration and circulation of groundwater; and sufficient time of
exposure to weathering process. Slow but progressive uplift is also considered to be
important in the development of thick laterite mantles.

In addition, Santos Yfiigo and Esguerra (1961) also cited sufficient elevation above
sea level to insure adequate drainage.

In Nonoc and surrounding areas, parent rocks of the laterite deposit are dunite,
pyroxene peridotite, clastic sediments derived from serpentinites and clastic sediments
from schists (Wright, et al., 1958).

Reports of the detailed exploration and test pitting done by the Philippine Bureau of
Mines (PBM) in 1953 to 1957, indicated the absence of ore in the western side of
Nonoc, the Nonoc Ridge and in the part of the Conico Basin.. At the southern slopes
of Mt. Tinago it was shown that ore containing 1.0 % nickel and above has been
blocked by the PBM. Other mineralized areas are located in the southern half of the
Maribojoc-Lutawon Ridge, Banlot Ridge and along most part of Sigbanog Ridge.

In South Dinagat, nickel laterite deposit has been identified west and southwest of Mt.
Gaboc. Blocked reserve in South Dinagat is considerably less than the reserve
identified in Nonoc Island. Minimal nickel laterite ore has been partially identified in
Awasan and Hanigad Islands where small patches have been identified. This requires
further drilling to delineate the laterite mineralization.

In 1981, Marinduque Mining and Industrial Corporation (MMIC) reported a reserve
of more than 54,300,000 tonnes with a grade of 1.22% for nickel, 0.101% for cobalt
and 38.8% iron. The lowering of the the cut-off gtade to 0.9% nickel due to improved
recovery method will substantially increase Philnico's mineable reserve.

A stylized laterite profile showing major units is shown in Figure 2.7 of the EPEP.

3.0 PROJECT LOCATION
3.1 Project Location and Accessibility

Location

The Project is located in Parcel II and portion of Parcel III of the Surigao Mineral
Reservation on Nonoc Island, Surigao del Norte, Republic of the Philippines, at
approximately 125°30°E and 9°S0°N. The main facilities of the refinery are
concentrated on a sixty (60) hectare refinery site in the southwest corner of the island.

Nonoc Island is located approximately 15 km northeast of Surigao City, and is
separated from mainland Mindanao by the Hinatuan Passage. The island is composed
of three ba 'y, and Talisay. Prior to the refinery activities,
only one barangay existed within Nonoe Island. The inhabitants of Barangay Nonoc,
then with a population of eighty (80) families, were mostly engaged in fishing for
livelihood. The construction of the refinery spawned two other barangays, Talisay

ee | Pisa my

VY ~

and Cantiasay, and the total island population reached 12,758 in 1985, a year before
shutdown.

Other islands surround Nonoc Island. These are:

e Dinagat Island (to the north of Nonoc Island);
e Hanigad Island (to the northwest);

e Awasan Island (to the north);

* Bayagnan Island (to the south).

Except for Bayagnan Island, these islands are separated from Nonoc Island by narrow
channels.

Access and Transportation

From Manila, Nonoc Island is accessible either by air transport or by sea. At present,
no flights are available at Surigao City, so one has to take the plane to Butuan City
and tehn by land transport from Butuan City to Surigao City. From Surigao City,
there is a regular ferry going to Nonoc Island every day. For transport by sea, one can
take a plane going to Cebu, then ferry from Cebu to Surigao City. Both Nonoc, South
Dinagat, Awasan and Hanigad Islands are accessible by sea.

Road

The existing road network established on Nonoc Island will be adequate for the on-
going operation of the mine and refinery. If additional access roads are required, they
will be constructed within the appropriate guidelines established for the City of
Surigao. The roads at Nonoc will be repaired and maintained to provide all-weather
access where practicable, and may be upgraded to minimize dust in dry weather and
siltation runoff and minor roadside flooding in the wet season. No road network at
North Dinagat. Awasan and Hanigad.

Air

Nonoe Island is unusual as it has a fully serviceable airport with a concrete runway
1,300 meters long and 30 meters wide. The hangar and terminal buildings will be
repaired on an appropriate standard. As there is no runway lighting system, the
airport is limited to daylight operations.

Sea

Existing ‘wharves on Nonoc Island will be repaired and upgraded to manage vessels
up to 110 meters in length and a draught of 12 meters. Smaller wharves will be
repaired to facilitate general smail craft operations including passenger ferries and
commercial operations. The Port of Surigao will serve the maritime requirements for
general cargo for the project.

Bey
Ce Oe Ce, CL Cae, Cee COED, Con, Caml, Coed, Coed, Coe), COM, Coed, Cog

—_ wa

3.2 Total Project Area

The Surigao Mineral Reservation comprises 250,000 hectares (ha) and covers
resources located at Surigao Del Norte, Awasan, South Dinagat, Hinatuan, Nonoc,
Siargao, Hinatuan, Masapelid Islands, and a portion of Eastern Mindanao. It has an
overall resource of over 667,000,000 tonnes of nickeliferous laterite and is divided
into four parcels (Figure 2.3, EPEP). Parcel I] comprises Nonoc Island and a number
of small islands, and has an estimated total resource in excess of 135.8 million tonnes
averaging 1.12% nickel.

The MPSA covers 25,000 hectares comprising Nonoc (4,372 ha.), Awasan (916 ha.),
Hanigad (976 ha.) and Dinagat Island (18,736 ha.). The 2-yr. Exploration Program
will cover 1,384 hectares mostly the northern part of MPSA (Parcel I] & III of
Mineral Reservation), Awasan and Hanigad and portion of South Dinagat.

4.0 | BASELINE ENVIRONMENTAL CONDITIONS

41 Land Environment

4.1.1 Topography/Physiography

Nonoe Island

Nonoc Island has a low to moderate relief (Figure 3.1, EIS), with the highest peak
elevation of 335 meters ASL represented by the peak of Mt. Conico. The other
subordinate peaks in Nonoc are Mt. Tinago (180 meters ASL), Mt. Sigbanog (220

meters ASL). The terrain generally varies from rolling to rugged with the tops of
ri and spurs generally wide and commonly rounded, which is an indication of a

mature stage in landform development. Among the gentler terrains in Nonoc, are
located on the plant site in the southern portion of the island and Lutawon Basin at the
northern part of Nonoc Island.

Previous mining activity has altered the topography in parts of the island. These areas
are highly visible due to the deep red color of the bare soil. The mined out areas have
been flattened with the removal of the laterite cover. However, the past mining
activity has not significantly altered the general topographic characteristic of Nonoc
Island

As identitied by previous workers. (Santos-Yiiigo, 1961 and Wright, 1958) the
dominant topographic features of the island are the north to northeasterly trending
ridges. These ridges, from west to east, are:

¢ Nonoc Ridge
¢ Conico Ridge
¢ Tinago Ridge
¢ Maribojoc-Lutawon Ridge
¢ Banlot Ridge
76 oe ee ee ee ee ee ee ek er ee ee ee ek ek ek ee ek

~— WY

¢ Sigbanog Ridge, the only northeasterly trending ridge in the island.

The two major basins recognized in the island are the Lutawon Basin, located
between the Maribojoc-Lutawon Ridge and Banlot Ridge, and the Conico Basin,
juxtaposed at the southern part of the Conico Ridge and Tinago Ridge. Figure 3.2 of
the EIS shows the geomorphic features of Nonoc Island.

Dinagat. Awasan and Hanigad Islands

The topography of South Dinagat (Figure 3.3, EIS) is dependent upon Mt. Gaboc. It
is the highest elevation in the Project site with a peak elevation of 549 masl. The slope
of Mount Gaboc is mostly steep to very steep. Towards Cagdianao to the north,
terrain varies to low elevation and a less rugged topography.

The northern part of Dinagat Island exhibits generally rugged topography, with a
maximum elevation of just over 600 m above mean sea level (a.m.s.1.). Several
lower, north-east and north-west trending ridges traverse Awasan and Hanigad
Islands, with elevations typically between 110 m to 160 m. .

Sabang River Watershed Site/Reservoir

Being of the same geology, the topography of the watershed is identical to the rest of
South Dinagat and Nonoc Islands. Topography varies from moderately rugged to
rolling. The watershed has a low elevation with more than 90% of the land area below
300 masl (Table 3.1, EIS). The highest peak in the drainage divide is 323 masl
(Figure 3.4, EIS).

Slope Distribution

The slope distribution in the project site is listed in Table 3.2 and is shown in Figure
3.5 of the EIS.

4.1.2 Land Use/Capability
Methods and Procedures

Land uses in the study site were determined from vertical aerial photographs, oblique
aerial photographs, terrestrial photographs and field observation. The 1968
CERTEZA vertical aerial photo mosaic was used to determine historical land use and
the limit of land uses that are observed to have persisted up to the present time. The
oblique photos were taken from MMIC’s Annual Reports. Terrestrial photographs
were taken during the 15 to 19 July 1998 fieldwork. Base map for the study site was
prepared using the NAMRIA topographic map. Subsequently, the GIS format base
map prepared by Dames and Moore was adopted.

Historical land use pattern in the Project site was established from various literatures.
Among the references used were the soil and land use map prepared by the Bureau of
Soils and Water Management and the 1958 report on the Philippine Bureau of Mines’
mo s.r, A _, AP _ _

— ~

(PBM) geological exploration of Nonoc Island and South Dinagat by Wright and
Salazar (1955). The PBM report contained a short account of the previous exploitative
activities in the islands prior to the large-scale mining project that started in 1971.

The coverage of the land use component included Nonoc Island, South Dinagat Island
up to the northern limit of the coverage of Philnico’s MPSA and the Sabang
Watershed, the source of the Project’s water supply.

It should be noted at this point that updating of the land use of the Project site was
confined to Nonoc Island, Sabang Watershed and the eastern seaboard of South
Dinagat due to time constraint. Further updating will be done after the aerial
photography, contracted to CERTEZA, is completed.

Generally acceptable land use classifications have been adopted for this study. The
land uses in the study area can be classified into two major classifications, natural and
man-made or modified land use. Land use categories under this classification are as
follows:

1. Natural Land Uses

¢ Dense Scrubs
¢ Open Scrub
¢ Grassland

¢ Mangrove

2. Man-made or modified land use
¢ Built-up and settlements

¢ Tailings pond

e Agriculture - coconut plantation

e Bare and mined-out areas.

Historical Patterns of Land and Resource Use

The Project area is a special use area being declared as part of the Surigao Mineral
Reservation in 1939 through Proclamation No. 391. Presidential Proclamation 391
encompassed the islands of Nonoc, Dinagat, Siargao, Bucas Grande and the smaller
surrounding islands.

No important mining activity was reported in the study site even after the discovery of
the laterite deposit of the Surigao Mineral Reservation. In 1936, the Japanese showed
interest in the Surigao Laterite and was allowed to collect samples for analysis.
Results of the analysis however were unfavorable.

Subsequently, the Philippine Bureau of Mines started an exploration program in 1937
until 1938. In 1940 to 1941, another Japanese group explored the laterite reserve of
Nonoc. With the outbreak of World War II, the Japanese abandoned the work and left
with no record of the work done.

6
SE SE Se ee ee ee ee ee ee ee ee OO EO Zo TO

a] S

Even afc: the islands have been declared as a mineral reservation, logging was
carried out in the island. It was reported that a lumber firm from Surigao City
conducted logging in Nonoc sometime before World War II. When the Philippine
Bureau of Mines resumed exploration in 1955, Nonoc Island may have been logged
over. Wright and Salazar (1955) reported the ubiquitous presence of small trees,
barren areas, many scattered dead trees and charred logs.

The inherent impoverish condition of the lateritic soils of Nonoe and Dinagat must
have prevented cultivation by kaingin method and the establishment of settlements in
the logged areas. As observed by earlier workers, settlements in the islands are
confined to the meager areas that are not underlain by laterite. Without any large-scale

activities after the logging, land cover of Nonoc Island may have improved or at the
very least maintained.

The vertical aerial photo mosaic of Nonoc Island taken in 1968 showed the presence
of dense vegetation in a number of areas in the island, Dense vegetation was noted in
Sigbanog Ridge, northern portion of the Maribojoc-Lutawon Ridge, northern slope of
Mt. Tinago and nothern part of Mt. Conico. Large tracts of open areas were noted on

the southern part of Nonoc Island. Settlements occupied a very limited land area of
the island.

The development of the Nonoc Nickel Refinery and eventual operation introduced
changes in the land cover and general land use of the island. It is estimated that the
entire project affected about 500 to 600 hectares in Nonoc Island. The refinery and
mining project involved the construction of the refinery, dock facilities, power plants,
tank farms, housing, storage areas, and road networks. The construction of the
tailings pond and the airstrip extended the impact of the project to the adjoining island
of Doot. These facilities converted approximately 160 hectares of mangrove in both
islands of Nonoc and Doot. Another mangrove area affected by development is the
location of the tank farm. Based on the existing open and mined out areas, MMIC’s
mining activity affected about 300 hectares,

South Dinagat likewise experienced changes but not as extensive as Nonoc Island,
Project facilities located in Dinagat Island are the Sabang Dam and a 27-km pipeline.
As a water source, the 1,700 ha catchment of Sabang River was put under protection
and declared as a watershed reservation. Damming of Sabang River submerged about
235 hecaters of land. From Sabang, water is piped to Talisay, in Nonoc Island.
Running parallel to the pipeline is a power line supplying power to the pumps along
the pipe route. For safety purposes, the alignment of the powerline and pipeline is
regularly maintained. A strip of about 10 meters is regularly cleared of vegetation.

It was reported that the settlements of Nonoc. Talisay and Cantiasay occupied twice
the present land area at the peak of the previous nickel-mining project. This dwindled
to the present size after the project ceased to operate. The cessation of the mining
Operation in 1986 left the project site unmaintained. Mine pits were left

unrehabilitated and barren. Due to very poor soil conditions, colonization of the
mined out areas by vegetation is very slow.

SS ee eee ee es

8 ee ee ee ee ee

Present Land Use

Consequently, the present land use pattern of Nonoc, South and North Dinagat,
Awasan and Hanigad Islands is largely dictated by the past mining and exploration
activities. The facilities of the previous mining and exploration project continue to
exist and are therefore considered in the classification of the land cover and land use.

¢ Open and Dense Scrubs

Despite the past exploitation activities of logging and mining and presently charcoal
making, a substantial portion of the study area is still covered by natural vegetation.
The scrubs classification was adopted since it accurately describes the type of
vegetation cover in the islands. The scrubs area are further classified as open and
dense. Scrub land with open canopy containing up to a maximum of 40 percent open
area is classified as open scrub. On the other hand, closed scrub canopy is classifed as
dense scr Despite the previous exploitation activities, substantial land area is still
covered by dense scrub vegetation. About 50 percent of Nonoc Island is still densely
vegetated. The same condition is observed in South Dinagat, especially the Sabang
Watershed Reservation, Awasan and Hanigad Islands that has been effectively
protected during the last 27 years or so.

Land use map of the Bureau of Soils as well as the 1968 aerial photomosaic show
dense vegetation in the slopes of Mt. Gaboc. However, only the eastern slope was
verified during the field visit on 15 to 19 July 1998.

An example of the areas classified as open scrub is shown in Plate 3.12 while a
typical example of a dense scrub is shown in Plate 3.13 of the EIS.

e Grassland

Grassland formation is not common in the study area unlike other parts of the country
where disturbed areas are dominated by grasslands This is attributed to the type of
substrate present in the study site. Grass (commonly Saccharum) in the study site
vrows only in non-lateritic soils. Hence, grassland are only present in disturbed areas
in the western side of Nonoc Island. where the country rock is non-ultramafic (the
parent material of laterite). Grassland constitutes at most 3 percent of the land area of
Nonoe Island and South Dinagat. One of the few grassland in the study site is shown
in Plate 3.14 (EIS).

e Mangrove

The coastline of the study area is lined by mangrove. Large mangrove areas are found
around Doot Island and Nonoe Bay while strips of mangrove stand line the coast of
Gaboe Channel on both sites of Nonoc Island, Dinagat, Awasan and Hanigad Islands.
About 900 hectares of mangrove have been mapped in the study site, 477 hectares in
Nonoc Island and about 417 hectares in South Dinagat.
Ls
“i

al

oe ee Tee See Se Ces Re Dee Bot Bee Bee Be |

&
C

, al, Sb, ib, *E

a)

a) ~~

« Built Up Areas

Built up areas constitute less than 500 hectares in Nonoc Island and these are mostly
associated with the previous mining project. The built up area includes the industrial
complex, airstrip, mined out areas, road networks and tailings pond. Built-up areas at
Dinagat, Awasan and Hanigad Islands include the municipality of Cagdianao and its
surrounding barangays.

* Seitlements

This category refers to settlements outside the mine area. These are the settlements of
Barangay Talisay, Barangay Nonoc and Barangay Cantiasay in Nonoc and other
barangays at Dinagat, Awasan and Hanigad Islands It is estimated that settlements
occupy only an area of 88 ha in Nonoc Island and 212 ha. in South Dinagat. The
absence of flat lands along the coast, the restricted access to Nonoc Island and the
lack of other economic activities aside from employment are the major limiting
factors in the growth of the settlements in the island. It was reported that the present
barangay poblacions were twice larger than today. At the height of the previous
mining project, the poblacions expanded towards the sea to accommodate the
increasing population. Sign of attempts to reclaim as well as remnants of houses on
stilts can still be observed in Talisay and Cantiasay. Typical settlement in the area is
shown in Plate 3.15 (EIS).

¢ Cultivation

Cultivation is very limited in Nonoc, Dinagat, Awasan and Hanigad Islands.
Cultivation is only possible in non-lateritic areas. In Nonoc Island, this is confined
along the western side, in the vicinity of Barangay Cantiasay and Barangay Nonoc.
Crops are commonly coconut and banana. Small patches of “kamoteng kahoy”
(cassava) and pineapple are scattered in the non-lateritic areas. Cultivated land
accounts for only 5 percent and 9.2 percent in Nonoc Island and South Dinagat,
respectively, Plate 3.16 (EIS) shows one of the cultivated areas in the study area,

¢ Fishpond
A small part of the mangrove of Nonoc Island has been converted to aquaculture use.
About 7 ha of fishpond is present in Nonoc Bay. Fishpond in the islands of Hanigad,

Awasan and Dinagat do not exist.

The distribution of land use in Nonoc and South Dinagat Island is summarized in
Table 3.8. The land use map is attached as Figure 3.12 (EIS).

4.1.3 Pedology and Soil Characteristics

Nonoe Island

Three soil types/mapping units were identified and characterized in the island of
Nonoc. The three soil types are Kabatohan clay loam, San Manuel sandy clay loam

ek“ iin 9 Pie SI Pile a an es oy tel, i, A Pn: Me: Os OO ieee: PO ee. FI Pe

— 7

and the Hydrosol (Figure 3.11, EIS). Three miscellaneous land types were also
identified in the island, namely, the mined-out area/quarry, tailing pond and the built-
up areas. The quarry/mined-out area and tailing pond were also characterized.
Kabatohan cay loam is the biggest mapping unit, with an aggregate area of 2,587
hectares or $2.3|percent of the total area of the island. The second largest unit is the
quarry or mined-out area (which is also a Kabatohan clay loam, if not disturbed) and
has an arca of 1,496 hectares or 30.27% of the land area. The third largest unit is the
Hydrosol with an aggregate area of 477 hectares or 9.66% of the land area. The fourth
largest unit is the built-up areas with an area of 229 hectares or 4.64% of the land area
of the island. The fifth largest unit is the tailings pond which with an area of 128
hectares or 2.60% of the land area. The smallest unit is the San Manuel sandy clay
loam with an area of 25 hectares or 0.52% of the land area.

Kabatohan clay loam, the most extensive unit in the island, has two mapping units.
One is located in the eastern part in the hilly areas where the South Dinagat conveyor
system is located. The other one is in the western part specifically in Barangay
Talisay, Nonoc, and in Cantiasay. This has a dominant slope range of 30-50% (Table
3.5, EIS) but in some areas, particularly in the plant site, the slope is more gentle at 3
to 8%. This lateritic soil is dark reddish brown to dark red, well drained, moderately
deep (50-100 em, at Barangay Nonoc, Plate 3.1, EIS) to very deep (> 200 cm. deep,
Area Il and IV — Plates 3.2 to 3.4, EIS) and composed of clay loam developed from
serpentenitic or ultrabasic rocks. This soil has a good penetrability with a bulk density
of 0.67 gram per em) (g/cc). Hydraulic conductivity is very fast at 2.67 x 107 cm/sec.
This soil is strongly acidic (pH 5.2) with moderate content of organic matter at 2.32%,
very low phosphorus at 1.73 mg/kg and low potassium at 0.1 cmol/l and cation
exchange capacity at 4.60 cmol/l. Base saturation percentage is high at 76.87%.
Extractable aluminum of 0.38 cmol/I is below the critical limit of 0.5 emol/l. Zinc
content is moderate at 0.89 mg/kg while copper and iron contents are high at 0.56
mg/kg and 8.9 mg/kg, respectively. Manganese content is very high at 43 mg/kg.
Nickel, silicon. cadmium, cobalt and chromium are all above the critical values of 50,
3, 100, and 100 mg/kg, respectively. This soil has low natural fertility.

The soil of the quarry/mined out areas is similar to the Kabatohan soil type, except for
the penetrability which is relatively more compact at 1.08 g/cc. However, below the
bulk density limit of 1.30 g/cc, hydraulic conductivity is slower and is of medium
speed at 9.04 x 10 ~ cm/sec. This soil type is moderately acidic with pH equal to 5.6.
Like the Kabatohan soil type, contents of all major elements are low to very low, with
most of the heavy metals above the critical values. Natural fertility of this soil is low.

The Hydrosol is the poorly drained silty clay loam on the tidal flats with flat to almost
flat terrain (0-3% slope). Soils are deep (greater than 150 cm deep), ultra-acidic (pH
3.4) and have a very high organic matter content (15.77%). Phosphorus content is
very low at 2.6 mg/kg. The cation exchange capacity and base saturation percentage
are high at 101.8 cmol/l, and 58% respectively which may be due to the sodium
content of the brackish water. This soil may turn to acid sulfate soils upon drying
which are then considered to be a problem soil.

eRe edhe
— ~~

The existing tailing pond has a flat terrain (0 to 3% slope — Plates 3.5 & 3.6, EIS). It
has a moderately well-drained loamy sand materials which is deep (> 100 cm deep). It
has a moderate alkaline reaction (pH 8.2) and has low organic matter content at 1.30
mg/kg. Potassium content is low at 0.13 cmol/l. Both the cation exchange capacity
and base saturation percentage are high with 20.85 cmol/I and 62.06 %, respectively.
Zinc content is low at 0.26 mg/kg while copper content is high at 0.82 mg/kg. Both
the iron and manganese contents are very high at 136 mg/kg and 3.4 mg/kg,
respectively. Silicon, cadmium, cobalt, chromium and nickel are all above the critical
values of 214, 3, 100, 100, and 50 ppm, respectively. Lead with the amount of 16.4
mg/kg is still within the normal value. The natural fertility of this material is low.

San Manuel sandy clay loam occurs on the localized valleys/coastal-alluvial plains
with a slope range of 3-8%. This is a well-drained sandy clay loam with a deep solum
(thick soil). This soil is slightly acidic (pH 6.4) with moderate amount of organic
matter (3.35%). Phosphorus is very low (1.69 mg/kg), but potassium cation exchange
capacity and base saturation percentage are both high. Zinc and copper contents are
high at 1.0 and 0.9 mg/kg, respectively, while iron and manganese are very high at 24
mg/kg and 80 mg/kg, respectively. The natural fertility of this soil is moderate.

Sabang River Watershed and South Dinagat Island

Four soil types/mapping units were identified and characterized in Dinagat island,
namely: Kabatohan clay loam, Anao-aon clay loam, San Manuel sandy clay loam, and
Hydrosol. The Kabatohan clay loam is the biggest mapping unit and has an area of
12.985 ha or 79.05% of the total area of South Dinagat.

The second largest unit is the Anao-aon clay loam with an area of 1,828 ha or 11.13%
of the mining claim in South Dinagat. The third largest unit is the San Manuel sandy
clay loam with an area of 987 ha or 6.01 percent of the mining claim in the island.
The smallest soil-mapping unit is the Hydrosol with an area of 417 ha or 2.53% of the
mining claim in the island.

Kabatohan clay loam has two smaller mapping units. One is located at the southern
part of Dinagat island, specifically in Mt. Gaboc. The other one is located in the
northern part of the mining claim, from the Sabang reservoir to the northern Project
boundary in Barangay Layagaan. The physico-chemical properties of these mapping
units are similar to the Kabatohan clay loam of Nonoc island (see Kabatohan in
Nonoc Island).

Anao-aon clay loam is the mapping unit at the neck of the Dinagat Island from
Barangay Cagdianao in the south to Barangay Del Pilar in the north. This brown soil
developed from metamorphosed shale. The dominant slope range is 18-30%. This soil
is well drained and moderately deep (< 100 em) and composed of clay loam. Root
penetrability is good with bulk density of 1.0 g/ec. Hydraulic conductivity is very fast
at 1.63 x 10? cm/sec. Soil reaction is moderately acidic (pH 5.7) with medium content
of organic matter (3.8%).

envi:
rm
r
r
r
r
r
r
2
2
2
r
J
?
a

-
t

~— wa

Phosphorus is very low at 1.38 mg/kg while potassium is low at 0.23 cmol/). Cation
exchange capacity and the base saturation percentage are both high at 21.1 cmol/l and
44.9%, respectively. Zinc content is high at 4.14 mg/kg while copper, iron and
manganese contents are all very high at 2.4 mg/kg, 72 mg/kg, and 180 mg/kg,
respectively. The natural fertility of this soil is low to medium.

San Manuel sandy clay loam occurs on localized valleys/coastal alluvial plains. They
are scattered in the whole Dinagat mining claim along the coast. The physico-
chemical properties of this mapping unit are similar to the San Manuel sandy clay

loam of Nonoc Island. Refer to section 2.1.2.1, Nonoc Island for details of
characteristics.

Hydrosols occur on tidal flats around Dinagat Island. The physico-chemical properties
of this mapping unit are similar to hydrosol of Nonoc Island.

¢ Revegetation and Soil Suitability Classification

Qualitative soil suitability classification was prepared by comparing the plant’s
environmental requirements with the physico-chemical properties of the soil mapping
units (Tables 3.6 and 3.7, EIS).

Results showed that the selected plants are suitable in the soils of the Project area
except for pH as limitation, particularly in the mined out area and the taiiings pond.
Coconut shows soil reaction (pH) as the limitation for Kabatohan clay loam. Bakauan
and pagatpat are suited in the Hydrosol, and not in the terrestrial (upiand).

The plants, that are not included in the suitability classification but are found
adaptably growing in abundance in the Sabang Watershed, particularly on Kabatohan
clay loam, are the Iron tree, Magkono (Yanthosthemon verdugonianus), Paguspus
(Leptospermum flavescens), Salago (Wikstroemia meyeniana). (Plates 3.7 to 3.10,
EIS), Coarse fern/scrambling fern (Dicranopteris linearis), and a sedge (Machaerina
glomerata) (similar to lemon grass in appearance , Plate 3.11, EIS).

4.2) Water Environment
4.2.1 Water Quality
4.2.1.1 Freshwater and Sediment

Physical Paramaters

Table 3.39 of the EIS shows the physical characteristics of the water considering
abiotic factors such as temperature, pH. conductivity, salinity, dissolved oxygen and
total dissolved solids during the sampling in the month of July 1998. Although the
Water was on the basic side, the pH still fell within the range set by the DENR

standard, which is 6.5 to 8.5. The rest of the parameters were also within the standards
for Class A water,

ss FO RF Fe 9

a

Lg

oe

a

rd —

Tables 3.40 and 3.41 (EIS) show on the other hand the results of the water analysis
done during the months of September, November 1997 and February and April 1998
from varivus ground water sources and from the three sampling stations in the Sabang
reservoir. Although some of the stations were not reflected in the July sampling, the
results are still within the DENR standards except for a relatively high total hardness
(439-488 mg/l) in the Talisay Deepwell during the four sampling months considering
the DENR standard which is 300 mg/l. Magnesium hardness in the same sampling
area during the months of September and November 1997 were 473 mg/l and 246
mg/I respectively in comparison with the DENR standard which is 50-150 mg/l. In the
same sampling area, total dissolved solids with a range of 551-603 mg/l also exceeded
the DENR standard which is 36, 4851-39,810 mg/l during the sampling regimes.

There was a slight deviation from the DENR standard (6.0-8.5) for pH by 0.2-0.25
units in the three stations in the Sabang reservoir during the sampling regimes

Chemical parameters:

Table 3.42 (EIS)shows the heavy metal analysis of the water from the designated
sampling points during the month of July. The five creeks in Mining areas (Mining
area V, between Mining area IV & III, Mining area III -1 and Mining area I]]-2)
exceeded the DENR standard (0.05 mg/l) for the chromium level which ranged from
0.15 to 1.50 mg/l. Iron content of the water in the two creeks of Mining area 3-1 and
Mining area 3-2 (2.2 and 5.8 mg/l respectively) was high in consideration of the
DENR standard which is 1.0 mg/l. Such phenomenon is normal since the areas have
been explored by the previous mining company that occupied Nonoc island leaving
mounds ot materials that contaminated the nearby creeks. The area is also
characterized by the laterite type of soil which are sources of chromium and nickel.

Table 3.43 and 44 (EIS) show the results of the water analysis based on its heavy
metal content from nine stations during the months of September 1997 and February
and April 1998. Chromium was high in all the designated stations with a range of 0.38
to 0.07 mg/l during the sampling regime way beyond the standard set by the DENR
which is 0.05 mg/l. There was a slight increase in the iron content of the water
samples from Talisay deepwell, Cantiasay springs 1 and 2, VIP and Nonoc spring
relative to the DENR standard which is set at 1.0 mg/l. Cadmium was also high at the
TR-3 spring BSQ-1 sampling point. The rest of the parameters that were considered
for analysis such as copper, lead, zinc. nickel. mercury, manganese and cyanide were
within the standards set by the DENR. Table 3.45 and 3.46 (EIS) show the
freshwater analytical results for bacteriological parameters.

4.2.1.2 Marine Water and Sediment
Spatial Distribution
¢ Salinity

The trend in surface salinity at the 18 stations is given in the EIS as Table 3.52
(Figure 3.22). Results show a narrow range in salinity from 35.3 ppt to 36.3 ppt with
eS ee 0 ee ee ee eo

=

“bY

we a

an average value of 35.3 ppt. The uniform surface salinity values among all the
Stations imply absence of any freshwater input from the island.

¢ Temperature

Surface temperature values ranged from 29.4° to 30.6°C. Temperatures were
vertically uniform throughout the water column with an average surface value of

29.8°C and an average bottom temperature of 29.6°C. This indicates a well-mixed
water column,

¢ Transparency

Transparency (or Secchi depth) of the water column at the different sites ranged from
25-100% of the water depth. The lowest transparency readings were at Stns. 12
(Nonoe Pier) and 7 (Pipe trestle) while highest were at the shallow stations (<10 m
depth). For the deeper stations, compensation depth or the depth at which 1% of

incident light penetrates through the water column was calculated using the following
formulas:

k=1.7/D where D is the Secchi depth

k is the light attenuation coefficient
z= In 0.01/k where z is the compenstion depth

Results show that the compensation depths are beyond the water column depth. This
implies high transparency even at deeper depths thus favoring the occurrence of
primary production all the way to the bottom of the water column. The DENR criteria
for Class SC waters is a minimum Secchi depth value of 1 m.

¢ Total Suspended Solids

The TSS in the water column around Nonoc Island ranged from 0-11 mg/L with an
average value of 3.5 mg/L. The highest TSS values were determined at Stns. 7 (Pipe
trestle), 11 (Nonoe Pier), 12 (Townsite Waste outpost), and 13 (Jetty 3). Activities in
the pier, sewage inputs, and the occurrence of circulation cells along the channel
thereby resuspending sediment material may be the reasons for higher TSS

concentrations at these stations. Both surface and bottom TSS values were high at the

sewage outfall (Stn. 12). The lowest TSS value was at Stn. 6 or the entrance to Gaboc
Channel.

¢ Chlorophyll-a

Chlorophyll-a values at all the Stations ranged from 0.2-2.8 ug/L with an average
chlorophyll concentration of 0.8 ug/L. The highest values were found at Stns. 12
(Townsite waste outpost) and 13 (Jetty 3). These two Stations are adjacent to each
other and both may be affected by sewage inputs from the outfall. High chlorophyll-a
concentrations were also found in bottom waters (9 m) of Stn. 11 (Nonoc Pier).
‘Transparency in the water column is determined by the presence of suspended (living
and non-living) materials. Chlorophyll-a is used as the indicator of algal biomass or

La

r

Se ee ee ee ee ee

~—/ ~~

the living part. By assuming that chlorophyll-a contributes, on the average, 1.5% of
the dry weight organic matter of the algae, estimates of the algal biomass may be
obtained by multiplying the chlorophyll-a content by a factor of 67 (Standard
Methods, 14" edition). Based on this approximation, the living part can comprise up
to 10% of the TSS in the waters around the Island.

¢ Dissolved Oxygen

Dissolved oxygen (DO) concentrations around the Island ranged from 5.6 to 8.3 mg/.
The lowest DO value was found in the vicinity of the sewage outfall (Stns. 12 and

13B). This value however is still above the minimum allowable level set by DENR
for Class SC waters (5 mg/L).

¢ Nutrients

Nutrient concentrations for all the 15 stations are given in Table 3.52 (EIS). Among
the nitrogen species, ammonia was predominant (66-99% of total inorganic nitrogen =
nitrate + nitrite + ammonia) followed by nitrate (0-33%) and nitrite (0-7%). The
ranges of concentration are 1.4-2.8 ,1M for ammonia, 0-0.7 uM for nitrate, and 0-0.2
uM for nitrite. Average values are 2.1 1M for ammonia, 0.2 \M for nitrate, and 0.03
4M for nitrite. High nitrate and nitrite concentrations were determined at Stns. 12, 13,
and 13B in the sewage outfall area. Phosphate concentration was also high in the
bottom waters of Stn. 12. The range of phosphate values is 0.05-0.2 uM with an
average concentration of 0.1 uM. These concentrations are characteristic of open
ocean surface waters where a minimum nitrate value of 0.3 uM was determined for
the South China Sea (studies of McGlone et al.. 1998). Nitrite in the South China Sea
was mostly non-detectable but ammonia concentration was 0.8 1M.

¢ Production Estimates

Primary production is the rate of formation of energy-rich organic compounds from
inorganic materials (CO), HO. N. P). These organic compounds would be food for
the higher members of the food chain that include plankton and fishes. Hence the
amount of available food (nutrients) can theoretically be used to predict potential
production of higher members of the food chain. The equation for this is as follows:

Primary pdn (gC/m?/yr) = N cone x depth of 1% light x 106C/I16N x 70/yr x
12 gC/mole

Assuming a 10% transfer efficiency between trophic levels:

Secondary pdn (gC/m’/yr) = 1% primary pdn
Fish pdn (gC/m*/yr) = 1% secondary pdn

Assume C is 38% of the dry weight (DW) of the fish and the dry weight is 14% of
fish wet weight (WW). Hence:

DW = FISH PDN/0.38
a. ss — S SN SON AS A A OS AS SSS © SS

wd ww
WW = DW/0.14

In the above formulations, nitrogen is assumed to be limiting as the case for marine
waters (Chester, 1990), 1% depths used were 3 m for shallow areas (<10 m) and 24 m
for deeper areas (>10 m), 106/16 is the Redfield ratio for C:N (Redfield, 1958), 70/yr
is the P/B (production to biomass) ratio (Polovina, 1984). Total inorganic nitrogen
was used in the estimation. Calculations show that fish production is approximately 8

2C/m’/yr (= 8 mt fist/km?/yr) in shallow waters and 60 mt fish/km’/yr in deeper
areas.

Production rates may also be derived from chlorophyll-a data. The equation involved
is as follows:

Pdn (gC/m?/yr) = chl-a x 3.15 mgC/mgChl-a/hr_ x 12 hr/day x 365 d/yr x
depth of 1% light

where 3.15 is Pmax for tropical nitrogen-limited waters (Parsons et al., 1984).
Secondary production and fish production are estimated following the same procedure
above. Calculations show that in shallow areas fish production is approximately 6 mt
fish/km?/y r, while for deeper areas production is 50 mt fish/km?/yr. These estimates
are comparable to those derived from nutrient information thereby adding confidence
to the approximations.

¢ Heavy Metals

The spatial distribution of heavy metals in the sediments is given in the EIS as Table
3.53 and shown in re 3.23. The range of concentrations around the island are:
<0.004- 7.5 mg/kg for Cd. <0.02-105 mg/kg for Cu, <0.05-10.7 mg/kg for Pb, 257-
5588 ing/kg for Zn. <0.0005-0.06 mg/kg for Hg, <0.001-0.005 mg/kg for Cr, 11-4840
me/kg for Ni, 0.001-0.08 mg/kg for As, 1780-1 14.119 mg/kg for Fe, 16-4497 mg/kg
for Mn, and <0.001-0.024 mg/kg for Co. Talisay Pier (Stn. 1) and the tailings outfall
(Stn. 14) had the highest concentrations of Cd in the sediments. These values are
above the reported background level of <1 mg/kg Cd for relatively pristine marine
sediments (Sadiq, 1992). Cu and Pb values were highest at the Jetty 3 (Stn. 13) and
tailings outfall (Stn. 15). These concentrations are also above the reported
background level of <10 mg/kg for Cu and <5 mg kg for Pb in pristine areas (Sadiq,
1992). Although elevated Hg concentrations were found at Banlot Bay (Stn. 4) and
mining area V (Stn. 5), these values are still within the reported background level of
<I me/kg for Hg (Sadiq, 1992). The concentrations of As and Cr found in the
sediments around Nonoc Island were below the reported background level of <10
mg/kg for As and <20 mg/kg for Cr (Sadiq, 1992). Cu, Zn, Ni, Fe, Mn, and Co
concentrations were highest in the sediments of mining area | (Stn. 8) and the tailing
outfall (Stn. 15). Cr and As were high at mining area 1 (Stn. 8). Concentrations of
Cd, Pb, Fe, Mn, and Co were elevated in mining area V (Stn. 5). As would be

expected, the highest concentration in heavy metals occurred in sediments found in
the mining area and tailing outfall.

one
x
J
r
J
J
r
J
r
r
r
r
r
r
J
J
J
;

we A

The behavior of heavy metals in the water column is discussed under Temporal
Distribution.

Temporal Distribution
° pH

The pH values at all the monitoring stations for the different sampling months are
given in Table 3.54 (EIS). Results show that the range of pH values in Nov 97 (pH
7.6-8.3), Feb 98 (pH 7.6-8), and Apr 98 (pH 7.9-8.4) did not vary much. These values
fall within the typical range of 7.5 to 8.4 for seawater due to the buffering of the
carbonate system (Riley and Chester, 1971). The DENR criteria is for pH to be not
less than 6.5 nor more than 8.5, and for any change to be less than 1.0 unit outside the
estimated natural seasonal maximum and minimum for Class SC waters.

¢ Total Solids (TS), Total Dissolved Solids (TDS), and Total Suspended Solids
(TSS)

The variability in TS, TDS, and TSS concentrations with time for all the stations are
given in Table 3.54 (EIS). The average monthly TS values ranged from 37.2-42.5
g/L with a mean of 38.9 + 2.4 g/L. The range of the average TDS monthly
concentrations is 37.5-41.9 g/L with a mean value of 39.1 g/L +2.5 g/L. There has
been a small variability in TS and TDS concentrations within the monitoring period.

¢ Heavy Metals

Water column concentrations of the heavy metals Cd, Cu, Pb, Zn, mercury (Hg), Cr,
and of CN were determined at all the monitoring stations for different sampling
months. Results are given in Table 3.55 (EIS). Since data prior to July 1998 were
for total metal concentrations, this information cannot be compared with the dissolved
metal values reported for July 1998. The average Cd concentration for April 98 (0.09
mg/L) and July 97 (0.08 mg/L) exceeded the allowable level of 0.01 mg/L for Cd in
Class SC waters. Cadmium levels in July 98 were below the allowable value. The
Nov 97, April 98 and July 98 values for Cu were within the allowable limit of 0.02
mg/L for Class SC waters. Average Pb concentrations for July 97 and April 98 were
0.47 mg/L and 0.26 mg/L, respectively. These levels of Pb around the Nonoc Island
are above the minimum allowable level of 0.05 mg/L for Class SC waters. On the
other hand, the concentrations of Pb determined in July 98 (<0.1 mg/L) were below
the allowable level. Zinc concentrations varied from an average of 0.05 mg/L in July
97 to 0.11 mg/L in Nov 97 and April 98 to <0.02 mg/L in July 98. No criteria have
been set for Zn in marine waters. The average Hg levels of <0.0002 mg/L in July 98
to 0.002 mg/L in July 97 were within the allowable limit of 0.002 mg/L for Class SC
waters. All the Cr concentrations for the sampling months were either <0.02 mg/L
(Nov 97 and April 98) or <0.05 mg/L (July 98). The criteria for Cr in Class sc
waters is 0.05 mg/L which is satisfied by levels found around Nonoc Island. The

levels of CN detected in July 97 were below the allowable 0.05 mg/L for Class SC
waters.

Saree.

oi
zi
Z
:
:
:
J
!

ec Lt

4.2.2. Hydrology and Hydrogeology

4.2.2.1 Hydrologic Setting
Surface Water

The Project area includes Nonoc Island, North and Dinagat Island, Awasan and
Hanigad Islands that are separated by the Gaboc Channel. Dinagat Island includes the
area from the catchment of the Sabang Dam in the north and the proposed mining
areas on its southern tip. These islands are underlain by an impervious rock suite of
ultramafic rocks and partly by sedimentary and volcanic rocks. The ultramafic
component of this suite is mantled by a thick lateritic residual soil ranging from one to
three m in thickness to as much as 15 m in certain places.

The imperviousness of the catchment materials favors runoff with very limited
groundwater retention. This accounts for the predominance of intermittent creeks in th
islands. The creeks with reported perennial flow correspond to those with relatively
large catchments that can store more groundwater into the underlying fractured rocks
and the overlying weathered section.

Nonoc Island is drained predominantly by short perennial streams characterized by
small catchment areas and moderate to steep gradients. These streams display a
dendritic pattern with a general orientation towards the north and northeast suggestive
of structural control. A watershed study conducted by Philnico listed 35 catchments
within Nonoc Island with a total drainage area of 3,938 ha. The four biggest
catchments correspond to the creeks with the reported perennial flows. These are the
East Lutawon, Conico, Duyangan and South Tinago Creeks.

Records of the discharges of the creeks with reported perennial discharges have not
been made. Accordingly, flow duration and rating curves cannot be prepared (Table
3.10, EIS). Peak flows at the mouth of the 4 creeks in Nonoc Island with a reported
perennial flow were estimated using the Rational Method and presented in Table 3.11
(EIS).

A series of small brackish water ponds are found along the southwestern end of
Nonoc Island with an estimated total area of about 5 ha. These ponds are found
immediately north of the mine road bounding the present tailings pond and fish pond.
These were artificially formed when the mine road blocked the flow of water from the
intermittent creeks that drain southward into the bay. (Plate 3.17, EIS)

The entire Nonoc Island has an indicative annual runoff of 82,300,000 m*, The
fraction which flows over the built-up and mined out areas corresponds to about
17,900,000 million m*. North and South Dinagat is composed of drained streams
whose main channels are oriented along the east west in apparent response to
structural control. These streams have a collective drainage area of 14,050 ha with an
indicative annual runoff of 269,000,000 m°, As in Nonoc, the tributaries display a

ews
~ ~

w a

dendritic pattern. Perennial flow is reported at Nueva Estrella, Sabang, and
Layagoang Creeks.

Groundwater

Groundwater in the relatively impervious r
Islands occur within the interconnected fractures of the rocks 2nd th ces of the
overlying residual soil. Cons: ly, groundw storage i: insignificant and only
Ave Uats to feed the reporied epringe and some perennial Stuske,

vonoc and Dinagat

Reported groundwater occurrences are limited to Nenoc end the southern tip of
Dinagat Island. The springs are characterized by low discharges that decline during
the relatively dry months of the year. Discharge comes from fractures traversing the
peridotite mass or from the contact of the overburden and the peridotite.

Limited groundwater is also found in the thin deposit of a'luvial sediments at the
mouths of the creeks and the narrow beaches at selected sections of the Project area.
These are tapped by the shallow tube wells in Talisay and Noroc.

A map of hydrogeologic units is attached as Figure 3.13, EIS.

Water Point Inventory

A water point inventory was conducted to determine the present use and condition of
the water resources in Nonoc Island and the proposed mining area in South Dinagat
isiand. Water from the inventoried springs complement the supply of treated water

from Philnico. Table 3.12 (EIS) presents the summary of the data regarding the
inventoried springs.

Discharge measurements were made at the accessible perennial creeks in Nonoc
Island. The results of the measurements are presented in Table 3.13.

A gravity dam has been constructed across Sabang Creek in 1974 to store water for
the mining operations at Nonoc Island.

The creeks at the southern section of Dinagat Island where the mining will be made
are short with moderate to steep gradients. A watershed study conducted by Philnico
listed 27 catchments with a combined drainage area of 3,641 ha and an indicative
annual runoff of 70.000,000 m°.

Demand -Supply Projections

Existing Water Sources

The main source of water
4

‘onoc Islznd is the Sabang Reservoir. This was
constructed in 1974 and has a of 22.000,000 nm’. Water
comes from a catchment of 1,572 ha which has an indi ative annual yield of
3€.700.000 m’. This is equivalent to a flow rate of 1.16 m/s

ted storage ¢:

¢
is
Water from the reservoir is pumped to a water treatment plant in Nonoc through a 27-
kilometer long pipeline with a diameter of 30 inches. The treated water is distributed
to the main mine facilities as well as to the townsite through a network of pipes.

x
i

Additional drinking water for the local residents comes from the small discharge
springs within Nonoc Island and from the reservoir.

Water used for washing by the barangay residents comes from individually- owned or
community-built shallow tube wells.

Current Consumption

Current water production from Sabang Reservoir is estimated to be 108 I/s (0.108
m’/s). This amount is used by the resident mine staff for the maintenance of the
Philnico {facilities and exploration purposes. The domestic consumption of local
residents and mine staff are also included in this figure.

Projected Water Demand
The projections are based on the following assumptions:

1). The three barangays have a total population of 1,200 prior to start of
mining operations.

). The annual population growth rate is 1.5 percent.

3). The per capita water consumption of the barangay residents is 55 Iped.

4). The average number of mine personnel for the 20-year period is 1,158 with
a per capita consumption of 155 Iped.

5). The average water consumption for the mine operation is 6,000 gallons per
minute (0.380 m’/s).

Table 3.14 of the EIS presents the population and water demand projection for the
barangays in Nonoc Island.

The average number of mine personnel will consume an average of 1.3 liters per
second (0.001 m’/s) of water daily with a peak of 2 liters per second (0.002 cms).

The estimated combined peak domestic consumption of the 3 barangays and the mine
personnel is about 0.026 m’/s(26 Ips). This amount is conservative when compared to
the PHINICO allocation of about 0.09 m°/s(1500 gpm) for the domestic consumption.
The amount of 0.09 m’/s is included in the total estimated water consumption for the
mining operation of 0.708 m/s. This is 6.5 times the estimated current Sabang
Reservoir production of 0.108 m’/s and represents 61 percent of the indicative water
yield of the Sabang catchment.

The relationship between the available water resource and the estimated mining and
domestic demand is presented in Figure 3.14 (EIS).

20

oe ee ee ee ee cm = = cm Fees Tha Fen cet

a)

es

es eee ees Bees Mees Nees Meee Meee Mies Mi Ges Ges Ges Ml tes Bees ties I tes I ten

4.3 Meteorology/Air Quality and Noise

4.3.1 Climate

The climate in Surigao Province belongs to Type 2 of the Modified Coronas
Classification (Figure 3.39, EIS). This type of climate has no dry season with very
pronounced wet period from November to January.

The synoptic meteorological station of Philippine Atmospheric, Geophysical and
Astrono Administration (PAGASA) nearest to the project site is located in
Surigao City Airport. The climatological normals for this station recorded from 1961
to 1995 (35 years) are shown in Table 3.81, EIS. The climatological extremes are

given in Table 3.82, EIS.

The total number of 850 tropical cyclones passed the Philippine Area of
Responsibility from 1948 to 1990, giving an average of 20 cyclones per year. Several
of these affected Surigao province. The usual path of typhoons over the Philippines is
shown in Figure 3.40, EIS.

4.3.2. Temperature

The annual average temperature at the project site is 27.3°C. The mean monthly
temperature in the area ranges from a minimum of 22.6°C in the months of January
and February to a maximum of 32.5°C in the month of June. The highest ambient
temperature recorded in the area is 37.5°C on June 15, 1987. The lowest ambient
temperature level occurred last January 24, 1905 at 18.2°C.

4.3.3. Rainfall

The annual distribution of mean monthly rainfall shown in Table 3.82 of the EIS
indicates a more wet period from November to March with monthly averages ranging
from 455.6 to 337.2 mm. The months of April to October have mean monthly rainfall
ranging from 249.4 to 258.3 mm. The highest rainfall that occurred in the area is
564.7 mm as recorded last November 18, 1968. The mean annual rainfall recorded in
35 years is 3639 mm.

The mean annual number of rainy days in the area is 216. The minimum average
number of rainy days per month is 12 days occurring in August. The rainiest month is
December with an average of 25 days.

4.3.4 Relative Humidity

The mean monthly relative humidity in the site range from 80 to 88%. Its variation is
mainly associated with the moisture characteristics of prevailing air mass that passes
over the site. During the peak of the southwest monsoon season the air masses that
passes over the area are relatively drier than during the northeast monsoon and the
easterlies. The mean annual relative humidity is 84%.

va]

ek ek ee ee ee ee ee ee ee ee TS

4.3.5 Wind

The cliriaiological normals show that the frequent wind directions in the area are
northeast from December to February, southwest from June to September, and east for
the rest of the months. The southwest and east winds are relatively stronger with mean
surface speed of 3 m/s. The northeast monsoon winds are weakened as they pass over
land giving mean surface speeds of only 2 m/s.

The daily wind rose (Jan. 1996 to Dec. 1997) at the project site is shown in Figure
3.41, EIS.

4.3.6 Air Quality

The air quality in Nonoc Island is affected by the past and existing activities in the
project site. Roads and mined areas in the island are the major sources of suspended
particulate matters. The volume of vehicles plying the existing roads are minimal.

The ambient ground level concentrations of sulfur dioxide (SO;), nitrogen dioxide
(NO>), hydrogen sulfide (H2S) and total suspended particulate (TSP) measured from
May 1997 to July 1998 in Nonoc Island are shown in the EIS as Tables 3.83, 3.84,
and 3.85. Thirty- minute, hourly and 24-hour samples of ambient gas concentrations

were taken from eleven (11) air quality sampling stations as shown in Figure 3.42,
LIS.

As shown in Table 3.83, the ambient hourly concentrations of SO) in the area ranged
from not detectable (ND) to 31.2 ug/Nem. These are below the National Ambient
Standard for SO from industrial sources of 340 ug/Nem (hourly). Likewise, these
values are typical for clean atmospheric air which range from 2 to 50 ug/Nem. The
24-hour averages measured in five stations (Table 3.84) were also within the National
Ambient Air Quality Guideline for SO) of 180 ug/Nem.

Ambient ground level concentrations of NO) measured from May 1997 to July 1998
were also below the prescribed National Ambient Standards. The National Ambient
Standards NO? from industrial sources are 260 ug/Nem and 375 ug/Nem for hourly
and 30-minute samples, respectively. The National Ambient Air Quality Guideline
requires maximum short-term NO concentration of 150 ug/Nem for the 24-hour
period. Thirty (30) minute samples collected from 10 sampling stations indicated
concentrations ranging from ND to 7.69 ug/Nem. Hourly ambient concentrations
ranged from 3.27 to 29.48 ug/Nem. For 24-hour samples, ambient concentrations
ranging from 2.82 to 50.05 were measured.

Measurements of hourly H2S concentrations conducted last July 1998 indicated that

H2S is not detectable. The National Ambient Standard for H2S from industrial
sources is 100 ug/Nem.

Total suspended particulate (TSP) matters in air are generated by vehicles plying the
unpaved roads around Nonoc Island. Measurements conducted showed that hourly

2?
is Cok Cok Cl Ck COL Clo coke Cok ek Cee Cee ek ee ee ee ee ee

—_ Ww

TSP concentrations range from 3.18 to 262.1 ug/Nem. Twenty-four (24) hour average
concentrations ranged from 20.11 to 53.3 ug/Ncem. Higher TSP levels were collected
near the residential areas and roads where anthropogenic activities are higher. It was
observed that resuspension of dust is high on unpaved roads. At the mine site, TSP
level was relatively low.

4.3.7 Noise

Noise levels were also measured at 12 stations around Nonoc Island during morning,
daytime, evening, and nighttime (Figure 3.42, EIS). Table 3.86 of the EIS shows
that noise levels ranged from as low as 30.5 to 65 dB(A). As expected, noise levels
during evening, nighttime, and morning, are relatively lower than during daytime.
Very low noise levels below 35dB(A) were observed in Nonoc Mining Area V.

4.4 Geology and Geomorphology

Interest in the laterite-rich areas of Surigao can be traced back to the early part of the
century. The mineral resource of Surigao was first recognized in 1912 when H.P.
Cameron, the Chief Engineer for the Department of Mindanao and Sulu, took interest
in the laterite deposit (Wright, et. al., 1958). Sampling and laboratory analyses of
laterite samples confirmed the presence of iron in the laterite deposit.

The firs: detailed exploration of Nonoc Island and Dinagat, collectively known as
Parcel II of the Surigao Mineral Reservation, was conducted in 1956. The Philippine
Bureau of Mines, in cooperation with the National Economic Council of the
Philippines and the United States International Cooperation Administration,
conducted exploration activities. The Philippine Bureau of Mines conducted a parallel
study en the geology and geochemistry of Parcel II, and the result of such study was
published in 1951.

The published reports of these various exploration works are extensiv ely used as
reference in establishing the geologic and physiographic condition of the MPSA area
of the Project. Primary data collection is limited to the fieldwork, which was done on
15 to 19 July 1998. Inspected during this period were the mining areas in Nonoc
Island and the Sabang River Watershed.

As part of the baseline characterization, geology and landforms of Nonoc Island and
South Dinagat are evaluated according to their importance as geomorphic (landform)
resources. Very limited work has been done on this aspect of Philippine
geomorphology. The only attempt in the country to evaluate landform as
geomorphologic resources is the work done by the Ministry of Human Settlements in
1973. The system of classification presented by the authors in the said reference is
adopted for this study.

4.4.1 Study Area Boundary

The study area for geology and the other terrestrial components is the MPSA area.
This MPSA has a total land area of 25,000 hectares and it covers the southern half of
ee ee ee ee ee en ae oe an a a a 4 oS 4 4 4 SL 2

~— we

Dinagat Island, Nonoc Island, Awasan and Hanigad Island. These islands belong to
the north-south trending cluster of islands at the northeastern tip of Mindanao. Based
on the Project development plan, there are three primary impact areas within the
MPSA. aad these are:

¢ Nonoc Island, where mining and processing will take place.
¢ South Dinagat Island where mining and other ancillary facilities will be

located.
« Sabang River Watershed in central Dinagat, which is the Project’s water

source.

Consequently, geology and the other terrestrial components focused on these primary
impact areas.

Geology strongly suggests that the islands of Nonoe, Dinagat, Awasan and Hanigad
are formerly, part of one landmass. Tectonic activities and sea level adjustment during
the Pleistocene most likely drowned the main island, giving rise to channels and bays
producing the various islands. Being of the same geology, these islands display
identical landforms.

‘The largest of the islands is Dinagat with a total land area of 18,736 ha, next is Nonoc
with a land area of 4,372 ha, while Hanigad and Awasan Islands have land areas of

976 ha and 916 ha, respectively.

‘Vypical of the islands in this region, Nonoc and Dinagat Islands have very irregular
shoreline, sesulting to channels, coves, bays and other embayments. The irregular
shoreline, the presence of very steep bathymetric profiles and the absence of coastal
plains are geomorphologic evidences of submerged shorelines.

4.5 Biological Environment
4.5.1 Terrestrial Flora and Fauna

¢ Terrestrial Flora (Vegetation)

The site observation maps for Nonoc and South Dinagat Islands are given in the EIS

as Figure 3.15 and 3.16 respectively.
Ecological (Habitat) Diversity

In the past, the ecological (habitat) diversity types of Nonoc Island, was described by
Wright and Salazar (1955) and Santos-Ynigo and Esguerra (1961). These
investigators identified five (5) ecological (habitat) diversity types, namely: 1)
lowland dipterocarpforest, 2) magkono-dominated second-growth formation (scrub),
3) grassland formation, 4) mangrove formation, and 5) cultivated vegetation. The
salient features of these diversity types are summarized in Table 3.15, EIS.

24

Sa Se ee ee A... Pics es es toes A ts ee

~— se

Wright and Salazar (1955) and Santos-Ynigo and Esguerrz (1961) reported that the
respective ecological (habitat) diversity types are characterized by particular
lifeforms. These are presented in Table 3.15.

Field surveys conducted on 15-19 July 1998 confirmed the occurrence of the
foregoing ecological (habitat) diversity types and the respective dominant species. An
additional type was recognized, namely the freshwater wetlands. These are apparently
depressions due to previous mining operations in the island that accumulated some
amount of water over time. Several of these occur in various parts of the island. The
edges of these water bodies are lined with a coarse fern (Acrostichum aureum) and
“talahib” (Saccharun spontaneum).

The six (6) ecological (habitat) diversity types in Nonoc Island are presented in
diagrammatic format in Figure 3.6, EIS.

The present disturbed state of the terrestrial environment in Nonoc, is the result of a
series of unsustainable development or events that started in 1939 onwards. These
include: (1) large-scale logging; (2) forest fire; (3) wood-gathering for charcoal-
making; and (4) large scale nickel and cobalt open pit mining during the period 1974-
1986. Most of the original forest cover ( low-land dipterocarp formation) were
generally re-planted or revegetated by: (1) low-statured =magkono-dominaied
ultrabasic formation in the lateritic areas: (2) talahib (Saccharum), cogon (Imperata)
grassland formation, broken here and there by pools of freshwater wetlands and bare
mined-out trees; and (3) cultivated and built-up areas in the non-lateritic areas. Table
3.16 (EIS) summarizes the chronology of events relative to the deforestation of
Nonoc Island from 1939 to the present.

The large-scaie or commercial logging extracted red and white lauans and perhaps
other dipterocarp species (Table 3.17, EIS). coastal communities extracted magkono
from the old-growth forests for charcoal-making. while non-lateritic areas were
converted into cultivated areas ( coconut, bananas and other sonomic and ornamental
plants) and human habitations.

The Sabang Watershed is in excellent condition due to the strict protection measures
being applied by the Philnico security unit. It is characterized by a closed canopy old-
growth low-land dipterocarp forest. closed canopy old-growth mangkono-dominated
forest and very dense formation of mixed coconut-second growth formation.

Field survey of the 4,000 ha Sabang River Watershed Site (Reservoir) on 18 July
1998 indicated two ecological diversity types, namely the terrestrial type whaich can
be subdivided into three sub-types: 1) the lowland dipterocarp forest, 2) the magkono-
dominated forest, and 3) the mised-cocnut second growth formation , and secondly,
the aquatic (wetland) type represented by the lake (reservoir) itself (Figure 3.18,
EIS).

The low!and dipterocarp forest is one of the major forest types in the hills. It is dense
and of the closed canopy type. It May be considered old growth. A local informant
has indicated that the forest harbors species of lauan. A published account on
i
|

oe “ aoe SS a cL oan A 2. mk coh coed, cm, cal, a

~~ Ww

Philippine dipierocarps (Rojo, 1979) reported 19 dipterocarpaceous species fiom
Surigao and it is possible that some of these may be present in the Sabang as may be
discerned from Table 3.18, EIS.

The magkono-dominated forest is the other major forest type in the Sabang River
Watershed. Like the lowland dipterocarp forest, it is dense and of the closed canopy
type. Likewsie, it is here considered old growth. This forest type is distinctive due to
the presence of numerous remains of dead standing magkono trees that overtower the
whole forest landscape predominantly populated by younger magkono trees. A local
informant indicated to us that the dead trees are part of an overmature population.

The third forest type in the Sabang River Watershed id the mixed-coconut-second-
growth forest formation. It occupies the area from the water's edge from 10 to 30 m
up the slopes. Close to the water’s edge to about 5 m up the slopes is a community
made up of herbs, vines, shrubs and small trees dominated by the scrambling fern
(Dicranopteris), talahib (Saccharum spontaneum), pitcher plants (Nepenthes
mirabilis), Sararanga philippinensis, Trema orientalis, and Homalanthus.

Species Diversity

Baseline data (secondary) on the flora accumulated and compiled in 1923-1926 by
Merrill indicated the presence in Surigao in general and Dinagat Island, Siargao Island
and Bucas Grande Island of numerous flowering lifeforms (Tables 3.19 to 3.21, EIS).
Many of these may occur also in Nonoe Island because of the geographiical proximity
to these islands and Nonoc Island share similar environmental conditions with the said
islands.

Field surveys conducted on 15 - 19 July 1998 yielded 21 species of pteridophytic
liefforms (ferns) and 20 species of cultivated flowering lifeforms. These are listed in
the EIS as Tables 3.22, 3.23 and 3.24, respectively.

The existing habitat types are species-poor but with local floral endemism. The low-
statured nature of the magkono-dominated formation and the low-statured bakauan
lalake-dominated mangrove formation are very characteristic.

A review of available data on the botany of the Dinagat Island forest landscape has
indicated the presence of numerous endemic species. It is entirely possible that many
of these species are still in the undisturbed portions of the Dinagat Island forest,
especially in the Sabang River Watershed.

Endemicity

Secondary data (Merrill) showed 74 species of the flowering plants (Table 3.25, EIS)
from the Project sites. Of these 74 species that belong to 54 genera (Table 3.26, EIS),
31 are endemic. This represents 69% of the total number of species listed (Table 3.27,
EIS). Of the 54 genera of flowering pl to which the 74 species belong, 2 genera
(representing 4 % of the total number of genera listed) are endemic (Table 3.28, EIS),

26
a Se SS A AS ee ee ee ee ee ee ee ee

) wa

namely Greeniopsis (with 1 species) and Villaria (with 1 species)

. both of the coffee
family (Table 3.24, EIS).

Based on the foregoing record, it appears that the project exhibits a rather high
flowering plant species endemicity. While only 2 genera of the total number of genera
listed for the Project site are endemic, there are only 23 endemic genera (with only 37

species) for the entire country. Thus, the presence of only 2 endemic genera of
flowering plants in the Project site may be considered quite high.

Abundance, Frequency and Distribution

Information on the relative abundance, relative frequency and distribution of 79
species of vascular plants (ferns, flowering plants) encountered in various ecological
(habitat) types in Nonoc Island (4,372 ha) are presented in Table 3.28 (EIS). Of the
79 species encountered, 8 herbaceous and stubby lifeforms appear as the most

abundant (also the most frequently encountered) species which are likewise the most
widespread in distribution in the locality, namely:

Dicranopteris linearis (agsam, a coarse scrambling fern)
Leptospermum flavescens (malasulasi, a myrtaceous shrub)
Leptospermum sp (Sagasa, another myrtaceous shrub)
Imperata cylindrica (cogon grass with extensive subsurfi
Pteridium aquilinum (another
the surface of the ground)
Saccharum Spontaneum (talahib, another coarse grass)
Trema_ orientalis (anabiong. a small “weed”
vegetation)

Xanthosthemon verdugonianus magkono, another myrtaceous shrub)

¢ rhizome system)
coarse fern with rhizomes to about 0.5 m below

(ree or secondary growth

Photos of terrestrial vegetation are given as Plates 3.18 to 3.25, EIS

Magkono is said to have reached its m

Ost successful development in the northeastern
part of Mindanao and the adj

acent islands (including Nonoc Island).

As is characteristic of ultrabasic habitat types, t

all trees are conspicuous by the almost
total absence.

© Terrestrial Fauna (Wildlife)

Baseline data were collected Over the years by Zoologists like Alcala (1986),
y and Morgan (1982

Dickinson, et al. (1991), Heane 2). Heaney and Rabor (1982),
Haney and Utzurrum (1991), Heaney et al (1987), and the Wildlife Conservation
Society (1997). Data gathered indicated the Presence of numerous unique and
endemic faunal lifeforms (birds, mammals, reptiles, amphibians) in Dinagat Island
(Tables 3.29, 3.30, 3.31, and 3.32, EIS). Several of these lifeforms are now listed as
endangered (Red Data Book of the Philippines, 1997) including a species of an
endeniic butterfly (Table 3.33, EIS).

27
ee Tes Ties Tie Ties ies es ies Nees Bees ee Mees ees Meee ie Cees ten Mies Gees ees Tie

Animal Diversity

The presence of wildlife fauna in a particular area can be used as an indicator of the
environmental health of the said area. The location of the wildlife transect survey
stations in Nonoc is given in Figure 3.19 while that in the Sabang Watershed is given
in Figure 3.20 of the EIS. The following baseline data would be useful as a basis for
future assessment of the state of the health of the Project site (that is, Nonoc Island
and South Dinagat Islands).

s species of birds encountered in various parts
of Nonoc Island such as in the vicinities of the staff houses, coal park, nursery,
tailings pond, Mining Areas I, IV, and V, Canti and Hanigad Island during the
field survey on 18-19 July 1998. As shown in Table 3.34 (EIS), the 33 species were
noted during the survey period. The number of species found in the corresponding
areas are: 10 species near the staff houses, 11 species in the coal park, nine species
near the tailings pond, 7 species in the Mining Area V, 3 species in the Mining Area
IV and 9 species in the Mining Area I, 20 species in the nursery, 7 species in
Cantiasay, and 4 species in Hanigad Island.

Table 3.34 (EIS) enumerates the vario

In Nonoc Island, the dominant species are the Chestnut Munia (Loncura malacca),
Large-billed Crow (Corvus macrorhynchus) and Eurasian Tree Sparrow (Passer
montanus).1n one instance, more than 200 individuals of the rare and migratory Pink-
headed Duck (Rhodonessa caryophyllacea) were encountered. Another migratory
species, the Brown Shrike (Lanuis cristatus) was seen in the coal park and in the
vicinities of the staff houses. Still another migratory species, Oriental Great Reed
Warbler (Acrocephalus orientalis) was seen in Mining Area I. Plates show some of
the wildlife observation areas in Nonoc and Dinagat Islands.

Faunal species diversity is represented by various species of birds, amphibians,
reptiles and mammals, not a few of which are local endemics.

The Sat Jatershed is presumably rich in endemic lifeforms, both plants and
animals. This feature of the watershed may be confirmed through future biodiversity
field surveys of the area if this is made part of the watershed management plan.

Tables 3.35, 3.36, 3.37, and 3.38 of the EIS list the various species of fauna
encountered in the habitat types in the Sabang River Watershed during the field
survey on 24-25 July 1998. Listed in Table 3.38 (EIS) are the eight species of
terrestrial reptiles, in Table 3.37 the two species of amphibians, and in Table 3.35 the

29 species of birds.

Most of the birds were encountered in the primal forest zone. Of these, the most
dominant are the sunbirds. Seven migratory birds were seen in the area. These are the
Plumed Egret (Egretta intermedia), Grey Plover (Pluvialis squatarola), Brown Shrike
(Lanius cristatus), Whimbrel (Numenius phaepus), Black capped Kingfisher (Halcyon
pileata) and common Kingfisher (Alcedo atthis)

IR
SA. A. A... A, A

ac SS a a

ins 5

~~ ww

Seven of the faunal lifeforms are considered as source of food by the local residents.
These are the Python reticulata, Varanus salvator, Sus barbatus, Megapode
(Megapodius freycinet), White-breasted Sea Eagle (Haliaetus leucogaster), Philippine
Mallard (as luzonica) and the Calao (Bucerus hydrocorax).

Considered nuisance lifeforms by the local residents are three species, namely, rat
(Rattus sp.) , mice (Mus musculus) and the Chestnut Munia (Lonchura malacca).

On the whole, the Project site can be said to support a very rich fauna, particularly the
Sabang River Watershed because the extant habitat types are in excellent condition.
Here many species can maintain healthy populations. Wildlife is not at present heavily
hunted because the watershed is under strict protection by Philnico security unit.

Due to time constraint, the survey made is not very exhaustive. Various aspects of the
local wildlife will remain unknown particularly the seasonal movements and
distribution of rare and secretive birds.

Endemicity

The following are the endemic bird species in the study area of Nonoc Island:
Collocalia troglodytes, Halcyon chloris collaris, Corvus macrorhynchos, Lalage
nigra, Nectarinia jugularis, Nectarinia sperata, Pycnonotus goiavier, Pycnonotus
plumosus, Eudynamis scolopacea, Rhipidura javanica, Copsychus saularis, Oriclus
chinensis, Anthreptes malacensis,and Pycnonotus urostictus.

In Sabang Watershed, an amphibian species (Platymantis dorsalis), four species of
mammals (Acerodon jubatus, Cynocephalus volans, Ptenochirus minor, Rattus
everetti) are endemic.

The following bird species found in Sabang Watershed are endemic

Anas luzonica,Anthus novaeseelandiae, Buceros hydrocorax, Corvus macrorhyncus,
Collocalia troglodytes, Eudynamis scolopacea. Eurostopodus macrotis, Gallirallus
torquatus, Halcyon chloris collaris, Halcyon smyrnensis. Harpactes ardens,
Hypsipetes everett, Lalage nigra, Nectarinia jugularis, Nectarinia Sperata, Oriolus
chinensis, Penelopides panini, Phapitreron  leucotis, Phapitreron amethystina,
Piililopus lechancheri, Pycnonotus goiavier, Pycnonotus  urostictus, Rhipidura
javanica, Sarcops calvus, and Treron pompadora.

Abundance, Frequency and Distribution

In Nonoc Island, the most abundant species are Lonchura malacca, Paser montanus
and Corvus macrorhynchus.

For frequency and distribution of species, please refer to Table 3.36, EIS.

The most abundant avian species in Sabang Watershed were the sunbirds, Anthreptes
malacensis, Aethopyga siparaja, nectarinia Jugularis and Nectarina sperata. Except

29
es Te et ees ‘De et" es “We eM ee, ts (Oi i Bi es Et eee Et eee “Oi tees A tiene Altes & nsf | 3, SS

i ~~

for Anas luzonica, Corvus macrorhynchos, Halcyon chloris collaris, Lonchura
malacca and the bulbuls, all of the species were only seen once or twice.

Eudynamis scolopacea and Harpactes ardens were only listed because of sound
identification.

4.5.2. Freshwater Flora and Fauna

Table 3.56, EIS shows the phytoplankton composition of the different sampling
points during the month of July 1998. The phytoplankton collected from Nonoc and
Dinagat islands belonged to Divisions Cyanophyta with 7 species, Chlorophyta with 5
species, Chrysophyta. with 7 species and Division Euglenophyta with one species.
Plates 3.41 to 3.56 of the EIS shows some of the collected microalgae from the
different sampling stations.

There was the abundance of different species of diatoms such as Synedra, Cymbella.
Navicula, Pinularia, Frustulia, Acanthes and Nitzschia in the creeks of Weir,
Duyangan, Panadtaran (reservoir), Mabini and Hercon. The creek in Mabini had the
species of Lyngbya and Scytonema while Panadtaran has species of Oscillatoria,
Chroococcus, Rivularia and Gloeocapsa which are cyanophytes or blue green algae.

Mougeotia , a filamentous green algae, v
sia

observed to occur in most of the sampling
tions. It is possible that this is an indicator species considering the influence of the
laterite type of soil on surface waters. Staurastrum , a green desmid, was abundant in
Weir and Hercon creek which is a possible indicator species too. There was
abundance of Oedogonium , a filamentous green algae in the Talipapa spring and
Spirogyra in Duyangan creek (nursery) which are both filamentous green algae.
Cosmarium, a green algal desmid, was collected in Hercon creek.

The reservoir with the Panadtaran and Maraging stations had an abundance of
diatoms together with a few Oscillatoria and Calothrix, both filamentous type of blue
green algae. A unicellular green algae was also found in Cantiasay and Duyangan
creeks but identification has to be verified since this particular species has not been
encountered in most of the literature used. In general the phytoplankton composition
of the different sites is indicative of a Class A water, There was also the presence of a
smid, Penium, which is not normally observed in other freahswater ecosystem and
has not been reported in local literature.

Aquatic insects under twelve families, seven gastropods and three crustaceans were
collected from the different sampling points during the month of July 1998 as shown
in Table 3.57 and Plates 3.57 to 3.66, EIS. The insects were collected using nets
while the gastropods were collected using the spade and passed through a series of
sieves. Due to time constraint, sampling for these organisms was not standardized,

There was an abundance of aquatic insects belonging to twelve families collected
trom Duyawan, Maraging , Talipapa and Weir creeks. Macrobrachium sp., a
freshwater shrimp, was collected from Herkon, Mabini and Maraging creeks.
Maraging and Duyawan creeks had the most diverse macroinvertebrates.
ees eee Kees Bees Nees Been eee Bees Meee Bees Meee Bis te ts MPR ite Ail ee i tes Ai tens toot

Three species of gastropods under the genus Melanoides which might have been
moderately abundant were scarce because these are being eaten by the Philippine
mallard. The presence of Stenothyra sp.collected from Duyangan creek is a new
record in the area and is possibly a new species.

Three species of crustaceans considered as zooplankton were collected using the
plankton net. Considering the abundance of diatoms and some filamentous algae that
can be possible sources of food for these organisms, their scarcity is quite surprising.
This is due to the pesticidal effect of nickel on these crustaceans. Nickel before is one
of the elements incorporated in insecticides and molluscicides but is now banned.

4.5.3. Marine Flora and Fauna
4.5.3.1 Corals and Associated Reef Fish

Rapid Resource Assessment

A total of 104 spot inspections were made around the island (Figure 3.26, EIS). Live
hard coral cover ranged from ‘good’ to ‘excellent categories’ in nearly 60% of the
total spot inspections. Nearly 35% of these spot inspections were under the ‘very
good cover category’ (=4), a little over 19% under the “good category’ (=3) and nearly
5% under the ‘excellent category’ (=5). Strong water current along channels and
areas characterized areas with hard coral cover of ranging the good to excellent
categories. These areas are located at:

¢ exposed side of Doot Island

¢ in front of the Tailings Pond

¢ fringe reef of Barangay Talisay

¢ ashort stretch in front of Mine Area III
¢ ashort stretch in front of Mine Area 1V
¢ southeastern section of Mine Area V

¢ most of Gaboc channel.

Many of these areas stretch from 200 to 500 m. Many of the hard corals observed at
these areas were branching and large tabulate Acropora (>1.5m in maximum
diameter) and other species, notably Porites, of the massive and branching growth
forms. In front of the Tailings Pond, large foliose forms of Turbinaria were
dominant.

The ‘fair’ category (=2) of hard coral cover was observed in a little more than 22% of
the spots inspected while a little less than 20% were considered under the ‘poor’
category. Most of these spots were located in areas of high embayment (sheltered).
Dead coral cover ranged from <10 to 30% in more than 90% of the spots inspected
and was 31-50% in the remaining spots. None of the spots inspected had more than
50% dead coral cover. Areas of 31-50% dead coral cover were confined and non-
continuous. For example, this was observed near Banlot at Mine Area IV and near the
we ~~

foundations of the water pipe running between Dinagat and Nonoc Islands along
Gaboc Channel.

Similarly, soft coral cover ranged from <10 to 30% in nearly 90% of the spots
inspected. None of the spots had more than 50% soft coral cover. Areas with fair
amounts of soft coral cover were those relatively silty. For example the area near
Banlot silt dam and east of the pier at Talisay.

Areas largely devoid of biotic benthic cover comprised a small portion of the coastal
perimeter (little over 7% of the total spot inspected). Most of these were in front of
the beach areas of the exposed side of Barangay Nonoc promontory. Less than 14%
of the spots inspected comprising inner portions of the coves located around the island
had silt/sand cover estimated at 51-75%. A large majority of the spots inspected
(nearly 80%) had a silt/sand cover estimated at less than 50%. More than half of these
had silt/sand cover of less than 30%.

Benthic Lifeforms
¢ Generic Composition of Coral Communities

A total of 35 genera of scleractinian corals were observed collectively in all 8 stations
(Table 3.59). The number of genera observed for each station ranged from 17 to 24
with the highest obtained at stations Tailings Pond and Talisay. Overall, individual
colonies of Porites and Acropora were the most common comprising nearly 40% of
the total occurrence Seven genera, Porites, Acropora, Fungia, Galaxea, Favites,
Turbinaria and Goniopora, were common to all 8 stations,

¢ Coral Cover

The percentage cover of various reef components varied between stations. Of the five
major benthic reef categories, the most important were cover of live corals, dead
corals and abiotic components for all stations surveyed. Percentage cover of the
Various reef components are detailed in Table 3.60 to 3.66, EIS.

Live coral cover ranged from 21% to 75 % (Figure 3.27, EIS) with the highest
occurring at the station in front of Mine Area V. The station at Gaboc channel had the
second highest percentage cover of live corals at nearly 64%. This was followed
closely by stations in front of the Tailings Pond and Barangay Talisay at nearly 60%
(for both). Two stations. Nonoc and Cantiasay, had live coral covers of a little less

than 40% while another 2, Mine Areas II/III and IIVIV, had coral covers of a little
over 20%.

Tabulate znd branching Acropora (ACTs and ACBs, respectively) together comprised
more than 90% of the live hard corals at the station in front of Mine Area V. Foliose
corals (CFs), predominantly Turbinaria, and ACBs were the most important corals at
the stations in Gaboe channel and in front of the Tailings Pond comprising more than
85 and 75%, respectively. The percentage cover of corals at the station in Talisay
were almost equally distributed to 5 growth types. In decreasing order, these were
&
om

Cd Co Od: CL ce CS oe cS ce, Sd a, cad, A, ed, Ged ea,

=<

—_ ~~

ACTs, encrusting corals (CEs), ACBs. massive corals (CMs) and CFs. In Cantiasay,
the common corals were CMs, branching corals (CBs) and CFs. In Nonoc, ACBs,
CMs and CFs were the more common type of coral growth forms. The percentage
cover of CMs at the station in front of Mine Area II/III comprised more than 2/3 of
the total hard corals while CBs, CMs and ACTs were common at the station in front
of Mine Area III/IV.

The percentage cover of soft corals were quite substantial in stations between Mine
Areas III/IV and II/III, Talisay and Tailings Pond. Algal cover were fairly ample in
Stations vetween Mine Areas II/III and III/IV and Talisay. The most common algae
was Caulerpa spp. Additionally, moderate numbers of the stinging cnidarian
Aglaophenia sp. was present at these 3 stations.

* Cover of Dead Corals and Other Abiotic Reef Components

The percentage cover of dead corals ranged from 4% to $2% (Figure 3.28, EIS). The
highest percentage cover of dead corals occurred at Cantiasay (52%) and Nonoc
(49%). This was followed by stations at Mine Area III/IV (30%), Talisay (23%) and
Gaboe (21%), then stations at Mine Areas V and II/III (both at 11%). The station
with the least percentage of dead coral cover was in front of the Tailings Pond (4%).
Most of dead corals accounted were covered with algae.

The percentage cover of abiotic reef components ranged from 1% to 38% (Figure
3.29, EIS). The highest percentage cover of abiotic reef components was recorded for
stations in Mine Area II//III (38%) and Tailings Pond (28%). This was followed by
stations in Mine Area III/IV (15%), Nonoc (14.6%), Mine Area V (10%). Cantiasay
(9.6%) and Talisay (8%). The station in Gaboc had the least cover of abiotic
components. In stations Mine Area II/III, Tailings Pond, Cantiasay and Nonog, silt
accounted for a large proportion of the abiotic component. Rubble was a major
abiotic component in Talisay while sand composed most of the abiotic factors at Mine
Areas III/IV and V.

Associated Reef Fish
¢ Species Composition of Reef Fish Assemblages

A total of 164 species distributed to 31 families were observed in all 8 stations
combined (Table 3.66, EIS). Target species comprised 26% of the total number of
species while indicator species (Chaetodontidae) accounted about 9% of the total
number of species. About 45% of the species belong to 2 families alone
(Pomeacentridae (24%) and Labridae (21%)). The rest of the species (20%) were
distributed to 15 other families (Figure 3.30, EIS).

Forty-three species from 13 families were considered target fish with varying
commercial values. All of these except 11 species from Serranidae have medium to
low market value when sold locally. Serranids (groupers and trouts (lapu-lapu)) are a

highly sought after fish and command a higher market value particularly when sold
live than the rest.

~
bey

| tite ae

cece
ahi conhi tht ‘cone A cml ‘rome | ew | Fen om Feo cm l

Fourteen species of Chaetodontidae (butterflyfishes) were recorded in all stations
combined. These species are important because they are indicators of the general
status of coral reefs (sensu Carpenter er al. 1981, McManus et al. 1981, Gomez er al.
1988). Most members of this family are corallivores (i.e. eat coral polyps) (Hiatt and
Strassburg 1960, Hobson 1974, Sano er al. 1987, Randall er al. 1990), hence a
preponderance of butterflyfishes may indicate good live coral cover. Chaetodon
octofasciatus was common to all stations while C. trifasciatus and Chelmon rostratus
were observed in at least half of the stations.

A total of 40 and 34 species belonged to Pomacentridae and Labridae, respectively
(Figure 3.31, EIS). These 2 families were consistently dominant in all the stations
surveyed. Many of the Pomacentridae (damselfishes) are planktivorous herbivores,
detritivores and grazers while majority of the Labridae (wrasses) are benthic predators
and scavengers.

The number of species observed for each station ranged from 32 to 65. Three
stations recorded the highest number of species. These were the Tailings Pond, Mine
Area II/III and Mine Area V. Slightly less than 60 species were noted in stations in
Talisay (n=59), Nonoc (n=58) and Mine Area III/IV. Stations in Gaboc (n=38) and
Cantiasay (n=32) were the most depauperate.

The species composition for each of the station varied little from the overall species
composition. In each station, Pomacentridae and Labridae consistently dominated the
fish assemblages. The number of indicator species (Chaetodontidae) was high in
stations at Mine Area V, Gaboc and Talisay. Ample number of target fish was present
in all stations.

¢ Individual Abundances of Reef Fishes

A total of 16,200 individuals of fish was estimated in all 8 stations combined. Of
these, only 21 species accounted 90% of the total abundance (Figure 3.32, EIS).
Four species accounted more than 52% of the total abundance. The most abundant
species in the area include the damselfish Chromis caeruleus, C. ternatensis and
Pomacentrus alexanderae, and the wrasse Cirrhilabrus cyanopleura. Several
schooling fish species were observed around the area. The more common species
Were the fusiliers (Casio spp.), anchovies (engraulids). rainbow runners (Elegatis
bipinnulata) and the black-spot snapper (Lutjanus fulviflamma).

The mean number of individuals ranged from 21 to 510 individuals 50m? (Figure
3.33, EIS). The highest mean number of individuals was recorded in T: isay (t127
) and the lowest at Gaboc and Cantiasay (both 21 +9). Moderate densities of fish
Were observed at stations in Mine Areas V. [ILIV and ITIIT with 320 (+80), 300
(£154) end 220 (430) individuals 50m7, respectively. Fair densities of fish were

observed at stations in Nonoc and Tailings Pond with 140 (441) and 82 (426)
individuals 50m, respectively.

SS ee ee i oe eee a

a] 4

¢ Reef Fish Biomass

The mean biomass of fish ranged from 105 to 3800 g 50m?. The highest mean
biomass was recorded at Talisay (+1630 (SE)) and the lowest at Cantiasay (+35),
Estimates of fish biomass in stations at Mine Areas IV/III, V and IIV/IV and Tailings
Pond were moderate. The mean biomass at these stations was 851 (+265), 645
(+120), 564 (+297) and 528 (+100) g 50m, respectively. Estimates of fish biomass

in stations at Nonoc and Gaboe were fair with 310 (+139) and 257 (4100) g 50m,
respectively.

A summary of the contributions of the top 5 species and the top 5 families to the
cumulative estimated biomass of fish for each station is presented in Tables 3.67 and
3.68, resvectively (Figure 3.34, EIS). Species with cumulative biomass contributions
exceeding 1500 g 500m” included the black spot snapper Lutjanus fulviflamma, the
fusiliers Cuesio cacrulaureus, C. cuning and Pterocaesio tile, the coral trout
Plectropomus leopardus and the rainbow runner Elegatis bipinnulata. Reef fish
families with cumulative biomass contributions exceeding 1500 g 500m” include
Pomacentridae (damselfishes) Labridae (wrasses), Lutjanidae (snappers), Caesionidae
(fusiliers) and Serranidae (groupers).

4.5.3.2 Seagrass and Seaweed Communities
Percentage Cover and Frequency of Seagrass and Seaweed Species

A total of 8 sampling stations were surveyed during the study. Seven (7) seagrass
species, namely, Enhalus acoroides. Cymodocea rotundata, C. serrulata, Thalassia
hemprichii, Syringodium isoeetifolium, Halodule pinifolia and Halophila decipiens,
and 6 seaweed species, Halimeda macroloba, Halimeda sp., Padina minor, Hypnea
Sp... Acantophora sp. and Caulerpa racemosa, were identified in all stations
combined. Species composition. density, frequency and percentage cover of
seagrasses and presence of seaweed species in the 8 stations are presented in Tables
3.70 and 3.71, EIS.

The total percentage cover of Seagrass species ranged from 5 to 68% with mean of
nearly 36%. The lowest percentage cover of seagrass was observed in Station 6 (S of
Doot Island) while the highest at Station 2 (SW of Cantiasay). Except at Station 7,
the most important species of s S were Cymodocea rotundata and Enhalus
acoroides and Thalassia hemprichii.. These 3 species were the major components of
Seagrass beds surveyed on the island. In Station 7, four species almost evenly
comprised the seagrass community.

Gi

Except for Stations 7 (Gaboc channel) and 8 (Talisay). the abund
species was not remarkable though they were noted. Halimeda macr
13% of the cover in Station 7 while Sargassum polycystum was the
observed at Station 8. Numerous patches of Caulerpa racemos
occasionally in some stations.

lance of seaweed
oloba constituted
single vegetation
a were observed

~
an
re El ees ewes awe Memes eee ees as Mes es Ee. Ae... AE... IP... A... Rn, i

|
|

— —_—

A detailed description of seagrass and seaweed communities are given below for each
station.

e Station 1 (near Barangay Cantiasay)

Several small beds of seagrass were observed on the northern portions of the bay but
the most extensive beds were observed towards the south. The seagrass bed in front
of Cantiasay was among the more extensive beds. The seagrass community in this
station was moderately deep (1-3 m) and extends from the pier of Barangay to about a
kilometer inwards to the bay. The substratum was muddy. A total of 4 seagrass and 2
seaweed species were present in this station. The most dominant seagrass species was
Enhalus acoroides with a percentage cover of 38.0%, followed by Cymodocea
rotundata with 8.0%, then Cymodocea serrulata (4.98 %) and Thalassia hemprichii
(2.0%). Similarly, E. acoroides was the most frequent species encountered (20%),
followed by Cymodocea rotundata (10.4 %), Thalassia hemprichii (4.0%) and
Cymodocea serrulata (1.6 %). The seaweed species observed in this station
comprised of Halimeda macroloba and Padina minor, The former was interspersed
on the substratum while the latter was more dominant on the rocky shores. The cover
of these species was unremarkable.

¢ Station 2 (2 km. southwest of Barangay Cantiasay)

The seagrass bed in this station extends southwards about half a kilometer. The bed
was shallow (1-2 m) and the substratum was sandy. The seagrass bed was a
monostand of Cymodocea rotundata while the genera Halimeda, Hypnea and
Acantophora comprised the seaweed community for this station. The percentage
cover and frequency of C. rotundata were 68.0 and 80.0%, respectively. The seaweed
species were sparse.

¢ Station 3 (entrance of channel across Barangay Nonoc)

The seagrass bed in this station was shallow (1-2 m) and small with the widest breadth
estimated at 250 m. The substratum was characterized as silty to muddy type. A total
of three (3) seagrass and three (3) seaweed species were recorded. The seagrass
species Cymodocea rotundata had the highest percentage cover (20.71%), followed
by Thalassia hemprichii (6.82 %) and Enhalus acoroides (3.0 %). C. rotundata was
the most frequently encountered species (57%) followed by T. hemprichii (25%) and
E. acoroides (10%). The 3 seaweed species were Padina minor, Neomeris sp. and
Halimeda sp. The abundance of these species was not remarkable.

¢ Station 4 (southwest of Jetty 3)

The seagrass bed in this station was relatively shallow (0.5-2 m) and relatively small
which extends seawards to only about 150 m. The substratum was characterized as of
the silty-muddy type the resuspension of which makes water visibility almost zero.
Three seagrass and a seaweed species were noted in this station. Of the four species,
only one species of seaweed is identified. The bed was mainly inhabited by Enhalus
acoroides, Halodule pinifolia and Halophila decipiens, with a percentage cover of

et ms ss ms OO ms ns Be

a) ~~

15.0%, 8.0% and 5.4%, respectively. The relative frequencies of E. acoroides, H.
pinifolia and H. decipiens were 25.0%, 12.0% and 3.0%, respectively. The single

seaweed species noted in this station was Padina minor. The abundance of this
species was low.

* Station 5 (northeast of Jetty 3)

The seagrass community in this station was composed of several small beds on

shallow substratum (1-3 m) of the silty-muddy type. The water visibility was reduced
to almost nil during sampling due to the resuspension of sediments. The largest
breadth of the bed sampled in this station was about 50 m only.
(Enhalus acoroides and Thalassia hemprichii) and none of the seaw
recorded. E. acoroides dominated this st
relative frequency of 16.0 %.

a relative frequency of 6.0%.

Only 2 seagrass
eed species were
ation with a Percentage cover of 12.8% anda
T. hemprichii recorded a percentage cover of 5.6% and

¢ Station 6 (south of Doot Island)

Seagrass in this station occupy subtidal zone:

8 of a shallow but extensive reef flat,
Seagrass

was found to be relatively sparse and occurrence was limited to a span of
substratum was sandy and the area has good
sility owing to strong water currents that flush fine sediments. Single
of seagrass (Enhalus acoroides) and seaweed (Caulerpa racemosa) were
observed in this station. The percentage cover of E. acoroides was a low 5.0% and

with a relative frequency of 13.6% Several small patches of C. racemosa were
observed in the area.

about 50 m. at the middle of the flat. The

water vy.
species

* Station 7 (along Gaboc channel facing Awasan Island)

The seagrass beds in Gaboe channel are limited to the inner portions of small coves
and embayments. The bed sampled along the channel was relatively small (a breadth
of about 50 m) and shallow (1-2 m). The substratum was sandy. Five seagrass and 2
seaweed species occurred in this station. Cymodocea rotundata was the most
dominant seagrass with a percentage cover of 15% and a relative frequency of 14.5%,
Syringodium isoetifolium was the second most dominant seagrass with a percentage
cover of 14% and a relative frequency of 12.6%. Enhalus acoroides and Thalassia
hemprichii followed next with a Percentage cover of 10% for both and a relative
frequency of 4.7 and 10.8%, respectively. The occurrence of another seagrass
Species, /ulophila decepiens. was noted but its abundance was not detectable. The
percentage cover and relative frequency of a seaweed species. Halimeda Sp., Was
estimated at 13 and 15.6% respecitively, while these were not detectable for the 2
other species, Padina minor and Neomeris sp.

© Station 8 (in front of Barangay Talisay)

No seagr

bed was observed around this
monospecific stand of Sargassum poly
frequency of S. polyeystum was estimat

station but the vegetation present was
cystum. The percentage cover and relative
ed at 68 and 83%, Tespectively. This seaweed

a
4
SL Comb Comh Cok Comb Coemh Comp Cereb Cee Ce ee Cee ee ee meee

community was relatively large extending about 50-70 m seawards from the subtidal
zone. The depth varied from 1-4 m. The substratum was composed chiefly of small
to large boulders of limestones and interspersed by sand.

Density and Biomass of Seagrass Species

The density and biomass of seagrass species are presented in Table 3.71, EIS. Both
parameters varied within and between species across stations. The density and
biomass of seagrass species ranged from 9 to 972 shoots m™ and from 0.56 to 178.6 g
dry wt. m”, respectively. The highest density was recorded in Station 2 for
Cymodocea rotundata and the lowest observed in Station 3 for Enhalus acoroides
(Table 2.x). The highest biomass was observed in Station 1 for E. acoroides and the
lowest in Station 4 for Halophila decipiens.

Mean density and mean biomass were available only for species that occurred in at
least 4 stations. These are presented in Table 3.71 (EIS) for E. acoroides, C.
rotundata and Thalassia hemprichii. The mean density of C. rotundata (466.5 shoots
m7) was nearly 5 times that of T. hemprichii (96.5 shoots m”) and nearly 19 times
that of E. acorvides (24.8 shoots m7). Conversely, the mean biomass of E. acoroides
(98.13 g dry wt. m-2) was about twice that of C. rotundata (49.4 g dry wt. m7”) and
3.6 times that of 7. hemprichii (27.4 g dry wt. m?).

The total density and total biomass of seagrass species varied between stations. The
total density and total biomass of s species in a station ranged from 18 to 972
shoots m? with a mean of 412 shoots m” and 89 to 233.6 g dry wt m? with a mean of
130.5 g dry wt m > respectively. The highest mean total density was recorded in
Station 2 and the lowest in Station 6. The highest mean total biomass occurred in
Station ] and the lowest at Station 6.

The results of this investigation were consistent with those found by Nienhius ef al.
(1989). They reported that the number of shoots per surface area was species
dependent and density was relatively wide in “supply place”. Fortes (1990) observed
that, extremely prolific seagrass beds at Bolinao Bay (northwestern Luzon) ranged
from less than 400 shoots/m? (less dense beds) to more than 400 shoots/m? (truly
dense seagrass). Although the densities of seagrass beds in Nonoc Island widely
Varied between stations, the total mean density was a little over that of the truly dense
seagrass bed (sensu Fortes 1990).

Rollon and Fortes (1989) reported a range of 8 to 132 g dry wt m” for total biomass
of selected seagrass communities in the Philippines. A recent work estimated
seagrass biomass in Dampalitan. Tayabas Bay showed an annual range of 90.28 to
227.94 dry wt g/m? (DA-FSP, 1996). The biomass obtained in the present study was
generally consistent with results of earlier studies. Enhalus acoroides contributed
largest to the total biomass of seagrass beds than any other species in Nonoc Island
despite a fairly low mean density. The more massive and heavier rhizomes of this.
species than that of C. rofundata and T. hemprichii explain the larger contribution of
E. acoroides to the total biomass.

38
1
nm
i
a
a
ne
hy
i,
i,
i,
hy
a
ly
x
:
‘

4.5.3.3 Plankton
Composition, Density and Abundance of Plankton Communities
¢ Introduction

The density and abundance of taxonomic groups omprising plankton communities for
each station are presented in Table 3.72 and 3.73, EIS. A total of 17,254 plankton was
estimated in all stations combined. More than 65% of this were phytoplankton while
zooplankton comprised the rest. A total of 21 genera constituted the phytoplankton
group while the zooplankton group consisted of 8 taxonomic groups. The classes
Cyanophyta (blue green algae), Bacillariophyta (diatoms) and Pyrrophyta (red algae)
comprised the phytoplankton.

* Mean Density Between Plankton Groups

The density varied widely between plankton groups and between stations. The mean
density among the genera of phytoplankton ranged from 1 to 131 individuals m?, The
highest mean density was observed for the diatom Thalassiothrix and the lowest for
another diatom Bacillaria. The most abundantly important genera of phytoplankton
include Thalassiothrix, Chaetoceros, Synedra, Coscinodiscus, Skeletonema,
Trichodesmium, Ceratium and Polykrikos. All were recorded in at least 8 of the total

15 sampiing stations with Thalassiothrix being present in all stations. All except the
last 3 genera are diatoms.

The mean density among taxonomic groups of zooplankton ranged from 15 to 196
individuals m?, The highest was recorded for nauplii (a larval form of crustaceans)
and the lowest for the cyclopoid copepod. Nauplii and calanoid copepods were the
most abundant zooplankton. The former was recorded in all stations while the latter
was present in all but one station.

¢ Composition and total density of plankton between stations

The number of occurrences of plankton groups in a station ranged from 10 to 18
groups m°? with a mean of 14 groups m?. The highest was observed in Stations 2 and
10 and tlie lowest at Stations | and 9. Stations 2. 4. 6. 10 and 11 had a higher number
of groups of plankton m® than the mean. On the av erage. 60% of the plankton groups
in a sample for each station was phytoplankton and 40% zooplankton.

The total density of plankton ranged from 543 to 2431 individuals m> with a mean of
1158 individuals m” . The highest total density was observed in Station 11 and the

lowest at Station 3. Nearly half of the stations had total densities of plankton in
excess of 1000 individuals m”.
we

pe ae Bare Gre ae es re re er ae rm er a ee

4.5.3.4 Suit Bottom Fauna
Composition of Soft Bottom Fauna

A total of 919 benthic organisms were counted from 15 stations combined (Table
3.74, EIS). These organisms represented 37 families under 4 major classes as well as
from 8 other large group/phyla. The largest class was Polychaeta with 23 families,
followed by Crustacea with 10, Pelecypoda with 3 and Gastropoda with 1. The 8
other large group/phyla were Chaetognatha, Chiton, Nematoda, Ophiuroidea,
Rynchocoela, Sipunculida, Turbellaria and Foraminiferans.

The composition of soft bottom fauna was largely dominated by only 3 groups,
namely, the polychaetes (marine segmented worms) (46%), the small crustaceans
(23%) and the nematodes (round worms) (22%). Together they comprised 91% of the
total organisms counted. The rest were distributed to 2 other classes and 7 phyla. The
polychaetes were present in all stations with high abundances recorded in Stations 2,
11 and 1. Among the polychaetes, the 5 most abundant were Cirratulidae, Spionidae,
Capitellidae Nareidae and Syllidae. Crustaceans were represented in all but 3 stations
with the highest abundance noted in Station 6. Tanaidae, Gammaridae and isopods
were the most dominant crustaceans. Similarly, nematodes were present in all but 3
stations with high abundances observed at Stations 1, 2 and 6.

Density and Diversity of Soft Bottom Fauna

The total density of soft bottom fauna for each station 6 to 196 individuals m? with a
mean of 61 individuals m-2 (Table 3.75, EIS) ranged from an individual per sq. m.
to 74 indv/sq.m. It was observed in the study that faunal abundance increased with
depth. Station 6 recorded the highest total density of 196 indv/sq.m, mainly dominated
by crustaceans. This was sampled at 4 meter depth in the sandy area of Port Gaboc
(entrance) where Tanaidae predominated. Species of Tanaidacea (tiny crustaceans)
are filter feeders, detrital feeders and sometimes predators but mostly detrital feeders
(Me Laughlin. 1980). The high density of tanadacea is due to the available food. It is
at the eastern entrance to Port Gaboc where a small community is primarily fishing.
However. interview with fisherfolks revealed that production in fish traps has been
reduced greatly at the entrance of the Channel. This may be due to dynamite fishing
practice that is very common in the area as noted during the time of sampling. This
may be also be due to slash and burn techniques practiced by the community for
firewood gathering and regeneration as described in the environmental assessment of
the area conducted last August 1996. To lessen negative impacts appropriate and
sufficient setbacks for mine sites and mining areas near coastlines should be
established. Without these, mining in or near steep slopes adjacent to coastal areas
should not proceed. Only the establishment of setbacks will prevent the input of
sediment in coastal waters and benthic habitats.

The second densest station was Station 2 with a value of 154 indv/sq.m., being
polychaetes as the most dominant organisms followed by nematodes. Stations 3 and 8
recorded the least number of individual organisms sampled with a density of 7 and 6
per sq.m, respectively.

40
pe ie le Sl le ee re a ee ee re a a ee ee

Based on the total number of identified taxa in different sampling sites, Stations 2 and
9 showed to compose the most diverse benthic species followed by Stations 11 and 6.
Among the benthic fauna, the polychaetes were well represented at all stations. The
greatest number of polychaetes was collected at Station 11 at 71 indv/sq.m. followed
by Stations 2 and 3 with 69 and 62 individuals per sq. m, respectively. Various
families of polychaete, which includes Nereidae, cirratulidae, Spionidae and Syllidae,
were found most commen in nearly all stations compared with other families. Their
wide distribution suggests a high adaptability to any kind of marine soft bottom
community. The least represented among polychaete families were Cossuridae,
Lacydniidae and Sternospidae, which shows its restricted distribution. Sternospidae
was found only at Station 27, Lacydoniidae at Station 4 and Cossuridae at Station 6 —
Ill occurred once per sq. m of sediment samples. Members of family Amphinomidae
occurred twice per sq. m. in Station 2 only.

Among crustaceans, Station 6 presents the highest number of individuals at 97 per sq.
m. while none were found in Stations 7, 13 and 14.

Both Chaetognaths and Rynchocoelas occurred once per sq. m. in Station 2 only.
Chitons appeared twice from the samples per sq. m. in Station 9 while foraminiferans
appeared in Station 10 only at 15 indv/sq.m.

It must be noted that very productive communities can have either very high or very
low species diversity. Stability seems more directly correlated with diversity than
does productivity.

4.5.3.5 Description of the Fisheries

The number of fishers in Barangays Nonoc, Cantiasay and Talisay constitute less than
10% of the total population (Table 3.76 and 3.77, EIS). In terms of the number of
households however, it is estimated that 1 in 5 households has a fisher for Nonoc and
3 in 10 for Cantiasay. This parameter was unavailable for Talisay. The number of
motorized boats was less than that of non-motorized boats. s suggests that
majority were subsistence fishers. These results are fairly consistent to an earlier
study conducted by GAIA South, Inc.

The fishers in the area are engaged in 4 types of fishery. namely. hook and line, seine
nets, spear and fish corrals. Of these. hook and line was the most dominant type of
fishery in all barangays. The effort spent by fishers for hook and line varied between
barangays and ranged from 2-5 to 3-6 hours representing a range in catch sizes <1-6
to 1-15 kg. On average, hook and line fishers spends about 3-3.5 hrs day’! fishing and
capture 2.0-2.5 kg of fish. A total of 15 species belonging to Serranidae (groupers),
Lethrinidae (emperors), Lutjanidae (snappers) and Nemipteridae (breams) were
targeted by this fishery. These species are carnivorous fishes and have high market
value.

The spear fishery in the area targets a suite of species with high to moderate market
values. These species are listed in Table 3.78. All species except the Plectropomus

4l
am Gow on Gow Coe foe Toe Toe Gee Bee Doe oe Boe Boe Gee ae Bee

— ~

spp.. Epinephelus spp. and Cephalopholis spp.. are moderately valued fish. Fishers
engaged in this fishery require a level of skill. The time they spend hunting fish vary
from 2-4 to 2-6 hrs with catches ranging from 1-10 to 1-15 kg. On average, a spear
fisher hunts for about 3 hrs day-1 and collect between 1.5 to 4 kg of fish day" in the 3
barangays.

The seine net fishery in the area is seasonal although some practice this fishery all
year round. This fishery is relatively active during the rainy season targeting pelagic
fishes around Hinatuan Passage. These species are listed in Table 3.78. Catch sizes
in this fishery is highly variable. Catches vary between | to 30 kg for a 2-6 hrs work.
On average, seine fishers spend about 3 hrs day-1 and capture about 1.5 kg day’, A
related type of fishery exists in Barangay Talisay. This is the bag net fishery that is
aided by lights to lure pelagic fishes such as Decapterus, clupeids and sardines. This
fishery is more time consuming (8-18 hrs) and the catch varies widely between 1-150
kg. Most of the respondents stick to this fishery because of the chance of large catch
sizes,

Fish corrals are a passive type of fishery. Designs and sizes vary depending on the
resources of a fisher. On average, fish corrals in the area occupy about 300 m? ona
reef flat with openings facing a mangrove patch. This is designed to trap fish moving
from a mangrove area to seagrass or coralline areas during tidal ebbs. On average,
fishers spend 2-3 hrs day’! to check and collect trapped fish with an average catch size
of 1.5 kg day", During the period between November to early January, this fishery
potentially traps 30-50 kg of fish on few occasions. Fish collected from this fishery
include 4 species of rabbitfishes and surgeonfishes.

4.6 Socio-economic Environment
4.6.1 General Characteristic of Nonoc Island

Barangays in the project area have been identified as direct impact areas. These are
Barangays Cantiasay, Nonoc and Talisay. which occur on Nonoc Island. Barangays
Boa and Del Pilar at North Dinagat, Barangay Mabini at South Dinagat and
Barangays Aurora and San Pedro in Awasan and Hanigad Islands. The proposed
project is located within the political boundaries of these identified impact areas.

Nonoc Island has a population of 7.749 as of 1995 and the population grows at an
average rate of 2.023%. Its residents derive income from employment, fishing and
business. Each barangay has its own elementary school and in June this year Talisay
opened its first public high school offering first and second year. The Jesus Cabarrus
Catholic School also provides elementary and high school education, and is being
subsidized by the project proponent. The proponent provides social services such as
electricity, water and transportation.

Life in the community is generally peaceful if not uneventful. People are generally
conscious about health, environment and sanitation. Many women are members of
Primary Health Care (PHC) while many men are members of BESIG. They have
undertaken projects related to herbal medicine (Botica Binhi), family planning, etc.

4

eee ee ee ee ee eee ee ee ee ee ee ee a ee ee ee |

The proponent also provides services and facilities to the islanders. It provides the
only means of land transportation in the island. It has constructed roads to connect the
three barangays and the townsite. While the barangays have their own roads in the
poblacion area, access to the different parts of the island is made possible through the
road network constructed by the proponent. Children who go to school are picked up
by company trucks to bring them to school. The proponent supplies power and street
lighting to the three barangays Barangay Nonoc borrowed from the company a
generator set to provide electricity during the night. It has also private generators to
provide electricity at certain times of the day. Barangay Cantiasay and Talisay have
also passed resolutions to borrow a generatmg set for the company to provide
electricity for the barangays. The company has its own water system while most of the
residents who live outside the refinery compound make use of natural resources like
springs. The proponent is providing Barangay Talisay with a potable drinking water.
Communication lines through the telephone system. PLDT lines are available in the
island.

There is also a community broadcast television transmitter for the whole island. The
proponent maintains a clinic. Some company employees are provided free board and
lcdging while others have access to free housing and free use of utilities, The
company security guards also maintain peace and order within the refinery compound.
They are backed-up by a Philippine Constabulary (PC) detachment in Talisay which
intervenes only when requested to do so.

The proponent is perceived not only as an employment provider but also as provider
of basic social services to the residents of the island. They are dependent on the
company for some of their basic needs. Many compare their lives before and after the
company shutdown. One of the basic reasons why there is a one hundred percent
approval rating for the re~operation of the refinery. They eagerly await the
rehabilitation and re-operation of the mining and refinery activities in anticipation of
brighter future for themselves and their community.

4.6.2. Demography
4.6.2.1 Population: Size, Growth and Density

Table 3.87 (EIS) presents some of the most important characteristics of the
inhabitants of Nonoc Island, specifically of the population of the three identified
direct impact areas, (Cantiasay, Nonoc and Talisay). Data on the population of
Surigao City are included for comparative purposes.

The population of the bara
Su

ays at Nonoc, Dinagat, Awasan and Hanigad Islands and
(0 City had been decreasing for the last three census years. Except for Barangay
Cantiasay, ihe decrease had been at an increasing rate. Barangay Cantiasay had the
highest increase in population from 1980-1985. This can be explained by the fact that
it was during this period that the mining area became fully operational. However,
when its operation ceased in 1986 due to the strike of its employees, the population
started to decline as families left the island and looked for employment in other areas.

Se ee ee ee ee ee ee ee ee ee

— ~~

The decline continued as the families and their members got better opportunities in
other areas. According to the individual accounts of some members of the
communities, most of those who migrated to other areas went to work in mining areas
in other provinces or other countries. During the past 10 years (1985-1995), 1,545

families have left Nonoc Island and the number of inhabitants has decreased by a total
of 8,984.

Nonoc Island and Surigao City had low density in terms of population. Barangay
Cantiasay had the highest density with three people per square km.

In 1995, the combined population of the three barangays at Nonoc Island was only
3.6% of the total population of Surigao City. Barangay Talisay had the highest
number of residents, as this was where the housing units for Philnico’s junior staff
were located. More than half of the household population of the three barangays had
six members (Table 3.88, EIS).

The 1998 survey conducted by Philnico yielded that there was at least one adult who
was able and willing to work (144 or 52.93%) for every dependent (119 or 43.74%) in
Barangay Cantiasay. For Barangay Talisay the ratio was better with 365 adults or
57.66% able and willing to work for 253 dependents or 39.96%. For Barangay Nonoc,
the number of dependents (82 or 51.90%) was more than the number of adults able
and willing to work to support them (75 or 47.47%).

For the whole Nonoc Island, there was at least one adult able and willing to work and
provide support (584 or 54.94%) for every dependent (454 or 42.71%) (Table 3.89,
EIS).

4.6.2.2 Population: Literacy Rate and Educational Attainment

n 1990.

approximately 70% of the population of Surigao City were literate (Table
In terms of gender distribution. the female population had a slightly
higher ‘level of literacy (51%) than the male population (49%). There is a big
disparity between the number of literate individuals who came from the urban
barangays (67.6%) than those who came from the rural barangays (32.3%).

n 1990-1995, only three additional schools were constructed in Surigao City. During
the same period. the number of elementary schoolchildren who enrolled declined
every year. For the secondary schools. the number of enrollees fluctuated every year.
The number of enrollees in tertiary schools also declined sharply, from a high of
12.946 students for the school year 1991-1992 to only 5,042 students in school year
994-1995 (Table 3.91, EIS).

For schoolyear 1994-1995, the number of students who were able to finish their
elementary education was low compared to the previous schoolyear (1990-1991) and
the succeeding schoolyear (1995-1996).

44
i
1,
a
a
a
a
ri
ra
ri
ri
ri
ri
ri
ri
ri
ri
ly
ly
ty
ri

~ ww

On the average, the teacher-student ratio within the period 1990-1996 for the
elementary schools in Surigao City was | teacher for every 31 students. For the
secondary schools, the average was | teacher for every 44 students.

There was a 92.5% increase in the cost of each elementary student enrolled between
the schoolyear 1991 and 1993. For the secondary students, the cost had increased by
62.4% between the schoolyear 1993 and 1994.

Within the Nonoc Island, there were three elementary and secondary schools
operating. Of these, the company has been subsidizing the Jesus Cabarrus Catholic
School, which offers elementary and secondary education. This school has been open
to all dependents of employees of Philnico at half tuition.

The results of both surveys are almost similar. The results of the 1997 survey
indicates that the majority of the respondents graduated from elementary school while
the 1998 survey indicates that the majority of the respondents graduated from high
school. Both surveys show that a small percentage of enrollees? (22.0% and 21.6%)

graduated from college. Only eight respondents graduated from vocational school
(Table 3.92, EIS).

4.6.2.3 Population: Ethnic Groups and Culture

The data on ethno-linguistic groupings was limited to the sum for the three barangays
as there was no data available for each barangay. The majority of the inhabitants of
Nonoce Island spoke Surigaonon (64.9%), followed by Cebuano (24.4%). Most of
these were from Barangay Nonoc, which was the original barangay of the island. This
is understandable since Surigao City is just four hours away from Cebu and Samar,
both of which are Cebuano- speaking provinces. Also, most of the families who
migrated to the island when Philnico started the mining operations came from these
nearby provinces (Table 3.93, EIS).

The Majority of the inhabitants of Nonoc Island and its neighboring islands speak
Surigaonon (64.9%), followed by Cebuano (24.4%). Most of these are from
Barangay Nonoc, which is the original barangay of the island. This is understandable
since Surigao City is just four hours away from Cebu and Samar. both of which are
Cebuano- speaking provinces. Also. most of the families who migrated to the island
when Philnico started the mining operations come from these nearby provinces.

There is ne reported Mamanwa, the tribal group originally inhabiting the city and its
island barangays, still living on the island. As of 1996 (Office of the Southern

Cultural Minorities, Surigao City), the only remaining Mamanwa live on Mat-I and
numbers only 59.

4.6.2.4 Population: Religious Affiliation

Based on Table 3.94 of the EIS, maj

(60.6%). The rest was Aglipay (32.3%).
(2.2%).

of the respondents in both surveys was Roman Catholic
CP members (3.5%) and other religious organization

ee ee ee ee ee ee ee

4.6.3 Housing
4.6.3.1 Housing Structure

No data was available on the housing structures for the barangays. In lieu of this, the
data for the Surigao City is presented. Of the 18,683 household families living in
Surigao City in 1990, 18,000 families or 96.34% occupied their own housing unit.
The rest lived with their first-degree families and relatives.

Most of the houses were of the single detached type (92.04%). The rest lived in
duplex units (4.5%), multi-unit residential (3.2%), commercial/industrial/agricultural
(0.11%), institutional living quarters (0.06%), and other housing units (0.06%).

he ratio of households to occupied housing units indicated that for each housing unit
only one family resides. The ratio of household population to occupied housing units
confirmed the earlier data that the population density for the island was low.

Philnico had its own housing units inside the refinery for its permanent employees.
The proponent has provided 343 housing units that can house a total of 576 families
and 816 employees on bachelor status. Those occupying managerial positions were
provided with single-detached concrete bungalows with three bedrooms while those
in lower supervisory positions live in more simple dwelling quarters. Many houses,
which had been vacated after the shutdown, are in a state of disrepair after being
damaged by strong typhoons.

4.6.3.2 Housing Materials

Based on Table 3.94 (EIS), GI roof and concrete was the housing materials used by at
least 36.34% of the respondents to the surveys, 35.59% used GI roof and wood while
26.06% used nipa and wood. The majority of the respondents from Barangay
Cantiasay used nipa and wood (54.05%). For the majority of the respondents of
Barangay Nonoc, they used both nipa and GI roof and wood. For the majority of the
respondents coming from Barangay Talisay, GI roof and concerete and wood were the
housing materials used. This was so because the housing units of Philnico can be
found in Barangay Talisay.

4.6.4 Sanitation

4.6.4.1 Water

Based on Table 3.96 (EIS), the majority of families in Barangay Cantiasay get their
water from dug wells (40.6%), deep well (35.4%) and spring (40.0%). For Barangay
Nonoc, the majority gets their water from dug wells 3%). springs (50.0%) and
deep wells (50.0%). For Barangay Talisay, the majority has a water line connection
to the company that supplies them with water at least every other day. Families

without water line connection get water from dug wells (74.8%) and water pumps
(21.9%).

46

a

j

a

~— ww

4.6.5.2 Lighting Materials

Kerosene is the lighting material used by majority of the respondents (170
respondents or 42.6%). There is no electrical connection in the three barangays.
Barangay Cantiasay uses only kerosene and battery for lighting. The electricity used
by Barangays Nonoc and Talisay comes from the generator set owned by the
barangay officials (Table 3.101, EIS).

4.6.6 Livelihood and Income
4.6.6.1 Sources of Livelihood

The majority of the respondents in the 1997 and the 1998 survey were employed by
private organizations (146 respondents or 36.6%). Fishing is the source of livelihood
of 70 respondents (17.5%). A good number of respondents in the 1998 survey are
employee of Philnico (49 respondents or 25.3%). The occupations listed in “Others”
include fish vendor, driver, midwife, barangay captain, and pensionado. Those who
did not give any answer (6.11%) are presumably jobless. The nickel mining and
refinery operations still constitute the major means of employment on the island
(Table 3.102, EIS).

After the shutdown of the refinery in 1992, some members of the community have
begun to work in the city or elsewhere including overseas, while their families have
remained in Nonoc Island. They reported that the shutdown of the refinery operations
has resulted in tremendous loss of income on their part. Majority (57.26%) of the
respondents has stated that a member of their family had worked with the former
Marinduque Mines in various capacities as laborers or supervisors. Many are waiting
for operations to resume to enable them to get jobs or make use of other income
generating opportunities. This is especially true of many residents from Talisay
(refinery site) and Cantiasay. While there are considerable number of former
Marinduque employees in Barangay Nonoc, it is least dependent on the refinery,
when compared to the other two barangays. Many residents have thrived on
subsistence fishing and the people have reported that their average catch amounts to
P50 a day. The respondents identified the three main occupations in the island as
follows: fishing. private employment and business.

As the land is not suitable for agriculture, subsistence farming is a popular activity
among the residents and they plant vegetables, rootcrops, fruits, ipil-ipil and herbal
medicine. Some raise farm animals such as the goat. chicken and cow.

4.6.6.2 Estimated Monthly Income

The majority of the respondents has been receiving a monthly income between 1,000
to 3,000 Pesos (201 respondents). This is below the poverty level of 6,000 Pesos for a
rural family. A total of 101 respondents have been receiving 3,001 to 6,000 Pesos

while 44 respondents have been receiving between 15,000 Pesos and above (Table
3.103, EIS).

48
eee ee Oe ee ee a ee ee ee ee

J

| al

— ~~

4.6.7 Fishing Operations

Each of the 530 respondents in the two surveys that have been conducted uses fishing
tools associated with subsistence fishing. 224 or 44.5% are using lambat, 132 fishers
or 24.9% are using arrow and 92 fishers or 17.35% are using fishpen (Table 3.104,
EIS).

5.0 DESCRIPTION OF EXPLORATION WORK

$21 Description of Exploration Method(s) and equipment to be used
5.1.1 Geological Mapping

Exploration in the MPSA area involves mapping of laterite areas and identification of
rock types as well as to check previous workings test pits. Brunton compass, 50-m
tape, sample pick and other geologist’s tools will be used in mapping.

5.1.2 Geophysical Methods

No plan for geophysical exploration works will be applied since drilling and test
pitting are the suited methods in identifying the nickel mineralization.

5.1.3 Geochemical Methods

The geochemical methods applied in nickel laterite exploration will include sampling
on 50-meter grid in-fill drilling and 100-meter grid drilling. Sampling will be done per
meter of the drill core and channel sampling will also be done on test pits.

With the assay results of the above samples, geochemical maps will be produced
through computers.

5.1.4 Drilling Method

Three (3) units Yoshida Bori
tungsten carbide bits with core d
the bedrock. The YBM drill is li
tugged terrain requiring small farm tractors to mobilize the rig on the most remote
locations. Approximately 750 holes are scheduled to be drilled by YBM drill.

(refer to attachment “A” for the details).

machine ( YBM _ ) drill ri

ter of 2 inches . will be

using diamond and
ed to drill down to

tili

Weight and easy to transport even on a highly

Construction of limited access road for the drills is necessary for easy maneuverabilty of farm
tractors pulling the rig in most difficult terrain.

5.1.5 Test Pitting

st pitting. lm x Im. will be undertaken in the strat drill sites. The primary
objective cf test pitting is to obtain bulk samples by channel sampling at every 1

49
ieee Fees Hees Baws Rees Giees Hieee Hes Alaes Hlee: Giees Hens Hees Giaws Hews Hess Mees Hla Ot

i

C4

ww ~~

meter interval for density measurement, moisture content and metal analysis.
Mapping of the test pits is also conducted to delineate the contacts of the limonite,
transition and saprolite zones and the bedrock.

5.1.6 Others
The construction of limited access road for the easy and efficient mobilization and
transfer of the drills from the different drill sites is necessary particularly along

difficult and remote drill hole location during the two-year exploration period.

5.2 Preliminary processing of samples

zy

In YBM drilling,core logging will be conducted by samplers with supervision of
geologists and/or mining engineers. The data includes material type (limonite,
transition or saprolite), material color, core recovery and other important information
regarding the samples. Channel samples from test pits will be analyzed for density
measurement, metal and moisture content analysis. The drill core and channel

samples collected in the field will be placed in labeled plastic bags, recorded and
submitted to Philnico laboratory for analysis.

5.3 Map showing the location of the proposed work area in relation to readily
identified geographic and environmental features (refer to Figure 5.1 & 5.2)

5.4 Estimated exploration costs

The estimated cost for the two-year exploration period is about P 8,357,933.85 or US$
167,158.68 at a forex rate of US$ 1 = P 50

6.0 IDENTIFICATION OF POTENTIAL ENVIRONMENTAL EFFECTS

6.1 On Land

6.1.1 Impacts of exploration drilling are qualitatively rated very low. YBM drill
igs will be used in the exploration drilling and these will require the construction of

limited access roads for mobilization and transferring of drill rigs from the different
drilling sites.

6.1.2 Impacts on changes of land forms due to test pitting and installation of
campsites are rated very low. Digging of test pits will be restricted only at two (2)
lest pits per exploration sites or a total of four (4) test pits for the whole 2-year
exploration period. Likewise, no permanent and concrete structures for exploration

camps will be erected. The exploration camps will be temporary in nature and made
of tents and canvass.

Since site preparation for exploration camps and excavation of test pits will be
limited, changes in erosion rate is predicted very minimal.

ad

ool: alkyl aealls lls “als Comms Cols Cid Ces Cems Cems “eed: Sods eed Sead “eds Seeds “eed “oes §

—_ ~~

6.2 On Hydrology and Water Quality

6.2.1 The areas subjected to exploration are laterite formation and underlain by an
ultrabasic rock. It is expected that no potential generation of acid mine drainage.

6.2.2 Siltation and pollution of surface waters due to surface run-off, erosion and
dust are rated very low. This project considers no major excavations to be
undertaken. This entails limited excavations such as digging of two(2) test pits (Im x
1m) per exploration sites.

6.2.3 Hard drilling will result to increase of water consumption for the YBM drilling
operation. Water for the drilling operations will be sourced from the creek. An
average of 900 li/day of water will be required for the three (3) YBM drills. This
impact will be considered low to moderate depending on the extent of drilling in the
hard ground formation.

6.3 On the Ecology

The effects on ecosystems are rated very low. Campsite preparation, exploration
drilling and test pitting would entail minimal production of small particles of soil that
may eventually find its way into the nearby creeks. The expected noise sources
during the 2-Yr. Exploration Program are the drilling equipment Operations. The
project will not result to drastic changes in the ethnic composition of the population
no matter where they get the workers. This is due to the fact that most of the residents
of the communities are also migrant to the islands.

6.4 On Socio-Economic Effects

Surigao City has identified the development of mineral resources as a major
development prospect for the city since they have comparative advantage in mineral
deposits. The PNPI’s Exploration project will help realize this development goal, as
the mption of the 2-Yr. Exploration drilling operations will create job
opportunities to Nonoc and its neighboring Islands

7.0 | ENVIRONMENTAL MANAGEMENT MEASURES

7.1 Restoration of drilling sites is minimal and this is closely integrated with the
duration of the drilling operations. If and when applicable, revegetation of the
disturbed drilling, access roads and test pit sites will be undertaken to prevent possible
erosion.

7.2 All core samples will be brought to Philnico laboratory for analysis with
duplicates to be stored in PNPI Sample/Corehouse at Nonoc Island for future use.
Excavated samples from test pits will be properly enclosed with GI sheets or canvass.

These samples will be preserved and, if and when necessary, will be brought and
stored at Nonoc for future use.

31
ee de ee Se ae oe ee ee ee ee a er ee ee ee ee ee

7.8

a ~

In this exploration work program, limited access road will be constructed.
No toxic chemicals and hazardous materials to be handled during the project.

There will be no major accommodation of other economic activities in the area
during the project.

Habitat of flora and fauna will not be adversely affected during the project.

Hiring of workers will be thru barangay cooperatives. PNPI officials have
already committed themselves to giving priority to local residents who are
qualified for the positions to be filled up. The Proponent should develop
comprehensive guidelines and programs of action for safety at all stages of the
project to be implemented by the supervisors. Standard operating procedures of
the exploration works should be strictly followed.

Considering that this project entails no major destruction of the environment, it

is assumed that the working areas have been restored at the end of the project’s life as
previously discussed.

The Environmental Management Plan is presented in Matrix 7.1.

8.0

NAME AND SIGNATURE OF PERSONS PREPARING THE EWP

vice ong. NUNEZ

PPC / PNPI OIC Plantsite and Minesite
Registered Mining Engineer
PRC License NO. 1216

PTR No. 051

3526X

Date of Issue: 1 — 18 - 02
ee ee ee ee ee ee ee ee ee gee ee ee Ge ee ee ae a

|

—

~—

MATRIX 7.1 - ENVIRONMENTAL MANAGEMENT PLAN

Project Activities Impact Mitigation/Enhance | Cost (PhP) | Schedule
Description Per ment plan
Parameter
| 1.0 Establishment of | local loss of | minimize cutting of |P 5,000 | before
| grid lines & vegetative cover | trees, avoid and
layout of | | uprooting of trees during
boreholes | and revegetating the operation
affected areas if and
_____| when necessary
2.0 Campsite local loss of | revegetating the P 2,000 | before
preparation | vegetative cover | affected areas and
| | | during
| _ _ ee Operation
3.0 Excavation of local ponding restoration of surface | P 1,000 during
sump (water | and alteration of | to its appropriate operation
reservoir) for topography configuration
drilling
Operations
]
| 4.0 Survey, drilling | local ponding & | provisions of test pit | P 5,000 during |
| and test pitting erosion of cover, peripheral | operation
| | stockpiles drainage canal and |
| sample enclosures
|
| increase in | provision of safety | P 164,000 during
accidents/health | gadgets and free P 92,000 | operation |
| hazards | medical supplies for | |
| | all workers
| | |
| increase in | hiring of local P 9.878 during
| employment | skilled and non- million | operation
Opportunities | skilled workers by
| the barangay coop
| are given priority
|
|
|
astruction of | Local loss of | Revegetating the | P $0,000 During
limited access vegetative cover | affected areas, and after
roads restoration of surface Operation

to its appropriate
configuration

an

ee ee ee ee ee eee eee eee ee

BG PACIFIC NICKEL PHILIPPINES, INC.

Figure 2.2
2 YEAR EXPLORATION WORK PROGRAM
South Dinagat Area
(No. of Drill Holes and Depth)

Exploration
Area

No. of | Resouce Area Target
Units | Classification] Covered Drill Holes} Meterage

Area-B | YBMDrilling | 3 | Measured | 160 [somxsom | 500 | 10,000 | 10,000 | 8.0 meters | 16
South Dinagat__| il | Resource | | | | —_|

No. of Average Projected
samples Drilling Completion

Adviday/ unit] (Months

Activity

ieazE | YBM Drilling [| 3 | Indicated | 300 |100mxtcom | 250 | 50,000 | 50,000 | 8.0 meters
South Dinagat _| | | Resource | | | |

TOTAL |

| 60,000 | 60,000 | I

CONSIDERATIONS :

1. Drill holes are selected based on topograpy ( flat to moderate slopes )
2. Average 20 meter / drill hole

3. Hectarage based on 0.9 % Ni cut off
ita PACIFIC NICKEL PHILIPPINES, INC.

2 YEARS EXPLORATION WORK SCHEDULE

Location / Activity

a a. a.) ck. OT COL oC OC Oe eee ee oo ee cS

Figure 2.1

A. Planning / Procureme. t

of mterials and logistics

B. Reconnaissance
Geological survey

C. Survey
Establishment of ground
controls and reference
points

D. Mobilization of materials
equipment and logistics
1. Camp construction

E. Drilling Operation
1. YBM Drilling Area - B
(50m. X 50m.)

2. YBM Drilling Area - E
(100 m. x 100 m. )

iG. Data interpretation/
|___Report Writing

B PACIFIC NICKEL PHILIPPINES INC.

EXPLORATION WORK PROGRAM

FOR THE
APPLICATION FOR TWO (2) YEAR EXTENSION
OF

EXPLORATION PERMIT
3.0

I =| = in) . | = S| = | S | s | S | % | % |

Republic of the Philippines
Department of Environment and Natural Resources
MINES AND GEOSCIENCES BUREAU
North Avenue, Diliman, Quezon City

EXPLORATION WORK PROGRAM

Name and Address of Company/Proponent

Pacific Nickel Philippines, Inc.
11" Floor, Manila Bank Building
6772 Ayala Avenue

Makati City

Location of Project
The MPSA area applied for covers the whole of Nonoc Island, Awasan Island, Hanigad Island and

the South Dinagat Island. The table below shows the geographical coordinates of the tenement
area,

| AREA [LATITUDE LONGITUDE

Nonoc Island, Hanigad Bounded by
Island & Awasan 9° 48” 37” to 125° 34° 25” to
Island 9° 55° 00"

South Dinagat Point 1 [| 10° 04° 51.76” _
Point2 | 9° 51’ 357.89" 25° 42° 01.06”
Point3 | 9° 53° 07.87" 125° 38° 28.56"
_ Point4 | 9° 56° 25.61" 125° 37° 36.86"
Point 5 [| 9° 59° 19.75” 125° 37° 36.86”
_ Point 6 | 9° 59° 19.75" 125° 37° 02.55"
Point 7 | 10° 06". 24.69" : 125° 37° 02.55”

Point 8 | 10° 06" 24.69" 125° 40° 30.81”

Nonoc Island is located approximately 15 km northeast of Surigao City, and is separated from
mainland Mindanao by the Hinatuan passage. Dinagat Island is located north of Nonoc, Awasan
Island to the north and Hanigad Island to the northwest.

Area or size of coverage

The MPSA covers 25,000 hectares. The two-year extension for exploration will cover Area — B
South Dinagat and Area -C South Dinagat and portions of Parcel — II area
ew ees Tees ates Tees es les ies ies ie es Ties Te Tee Te Kien He He ee Gee

4.0

Project Area Description
4.1 Terrain/Physiography

The northern part of the tenement area is characterized b:

Awasan and Hanigad Islands have a dimension of 4 km and 7 km. » Tespectively, in their
longest dimensions trending in NE-SW direction. They are both characterized by
moderate topography. The highest elevation of Awasan is about 160m. while Hanigad is
163m. Hanigad is located west of Awasan, Landforms in Nonoc Islands are classified as
ridges, basins, beaches, mangrove swamps and embayments. Nonoc Island, A
Island and adjacent South Dinagat Island seem to be parts of a jigsaw puzzle
by the Gaboc Channel.

wasan
separated

4.2 Accessibility

Surigao City, which is the nearest commercial district near the Project area, can be
reached from Manila by boat or commercial and private aircraft. From Surigao City,
Nonoc Island can be reached by ferry or small boats. An accredited and registered
airstrip at the island can accommodate private or chartered aircraft North and South
Dinagat, Awasan and Hanigad Islands can be reached by ferry or small boats. Hanigad
Island is connected by a 504-meter wooden footbridge to Nonoc Island.

43 Drainage Systems

for the short creeks together with moderate to steep cree!

moderate gradients. The impervious character of the rocks making up the catchment
favor large runoff with limited retention of groundwater storage. Accordingly, reported
groundwater occurrences are limited to small discharge Springs emanating from fractures
traversing the peridotite mass and the boundary between overburden and the peridotite,

The big river systems are located at North Dinagat (north of MPSA), one is the Sabang
River system, where Nonoc Island gets its water to supply the company and including the
adjacent community. Sabang dam is connected by 30-km. pipeline to Nonoc Island. The
other big river system is the Manoligao River located north of Sabang. At Nonoc Island,

smaller systems are present such as the Duyangan Creck, Tinago Creek and Lutawon
Creck.

Only small creeks are present at Awasan and Hanigad Islands. All are flowing radial to
the islands.

44 Land Use

In North Dinagat, only the Portion of coastal areas are planted with coconuts but the
upper portions are partly denuded or scarce of vegetation. However. remnant forest
cover still persists at the upper mountains.

Land uses in Awasan, Hanigad and South Dinagat Islands are classified as built-up, bare
é and cultivated, open shrubs, grassland, mangrove and some settlements. Cultivated areas
— 7

constitute 9.2 percent of Dinagat Island’s area. The coastline of Awasan-Hanigad and
South Din is lined by extensiye mangroves, characterized by low-statured trees,

5.0 Description of Exploration Program
5. Research Work
5.1.1 Survey of Previous Work/s on the Area

a. Previous exploration works and studies within the Surigao Mineral
Reservation began in the 1940's up to 1960's by the Philippine Bureau of
Mines (PBM) and the United States-International Cooperation
Administration (US-ICA)

A 19538 report on the “Fe-Ni-Co Resources of Nonoc, Awasan, & Southern
Dinagat Islands in Parcel II of the Surigao Mineral Reservation, Surigao,
Mindanao” was made by W.S.Wright, US-ICA and L Santos-Ynigo, etal,
PBM.

The “Geology and Geochemistry of the Nickeliferous Laterites of Nonoc
and Adjacent Islands, Surigao Province, Philippines” was a research made
by L.Santos-Ynigo and F.B.Esguerra of PBM in 1961

b.  Marinduque Mining and Industrial Corporation (MMIC), which was a
domestic mining corporation had entered into a memorandum of agreement
(MOA) with the government on July 3, 1968 to explore, develop, exploit,
utilize and process the nickel ores within the Parcel I of the Surigao
Mineral Reservation

uw

«LL Nature or Type of Study or Undertaking

a. In October 1953, the PBM in cooperation with US-ICA undertook a
Project to determine the amount, grade, and amenability to
economic processing of the nickel-iron reserves in a representative
part of Surigao Mineral Reservation (SMR). The incentive for the
investigation of this lateritic area was aroused by the successful
exploitation of nearly identical deposits in Cuba and New
Caledonia, and by the world shortage of nickel that existed at that
time.

The exploration of the nickel deposits in the islands includes test
pitting and auger drilling maintained at 100m x 100m grid interval.

b. MMIC had conducted test pitting on a 100m x 100m grid within the
Parcel II of the SMR and conducted detailed drilling exploration at
25m x 25m in Nonoc Island prior to mining in 1973.

5.1.1.2 Duration

a. The exploration and research studies made by PBM & US-ICA of
the part of Surigao Mineral Reservation (Parcel Il) was conducted
in October 1953 to December 1957.

b. MMIC conducted detailed subsurface exploration in Parcel II of the
SMR in 1969 and 1970. Plant operations started in 1974, Nonoc

BERRA AAA EERE LEE EEE

, =, to OS, US US, OE, tT 7 7h eT "h, i» 7 pF aT eT

5.1.2

5.1.13

5.1.14

Mining & Industrial Corporation (NMIC) which was formed by
Development Bank of the Philippines (DBP) & Philippine National
Bank (PNB) after foreclosing on MMIC in 1984 took over
management of the mining and refinery operation in September of
that year. In 1986, there was a mass action of the employees due to
the delayed salaries which forced the shutdown up to the present.

Coverage

a. The study by PBM and US-ICA of the Parcel II of the Surigao
Mineral Reservation included 4500 hectares of land which is
blanketed by 1-18 meters of Ni-bearing ferruginous laterite. Test
pitting and auger drilling at 100-meter interval was done over 2500-
hectare portion of this area, embracing the laterites of Nonoc,
Awasan and Southern Dinagat Islands.

b. MMIC covered Nonoc Island and completed test pits in Awasan,
Hanigad and part of North Dinagat Islands

Proponent

a. Philippine Bureau of Mines and United States-International
Cooperation Administration.

b.  Marinduque Mining and Industrial Corporation
Results or Conclusions Arrived At

a. Nonoc Island was selected as a desirable field of investigation by
PBM &US-ICA for the reason that it was considered a definite
lateritic area large enough to afford sufficient ore for a long-term
mining operation in the event profitable exploitation should be
indicated, and assuming also that the negotiations for development
could be consummated.

With the favorable results of the Nonoc field investigation and
preliminary metallurgical tests , it was decided to extend the
project to include the laterite area in Southern Dinagat Island and
Awasan Island

b. The detailed subsurface exploration of MMIC had delineated
several nickel ore bodies in Nonoc Island and the nickel plant
operation started 1973 to 1986.

Data Compilation/Collation

SAL

Geochemical/Geophysical Data

The available geochemical/assay data were based on the test pits and
drill holes made by MMIC

No geophysical data is available for the applied MPSA area.
uw
re)

5h

5.1.2.2 Lithological Data

The available lithological/geological data used by MMIC/Nonoc
Mining & Industrial Corporation (NMIC) was that of the one produced
by the Bureau of Mines. Detailed mapping and checking of the
lithology will still, be conducted during the 2-year extension of
exploration program.

Mineralization/Alteration Studies

The data on the chemistry and mineralogy (particularly XRD analysis)
of composite samples were gathered from South Dinagat and part of
Nonoc. However, no detailed petrographic and ore
microscopic’mineragraphic studies was conducted by the company in
the area except those of the Bureau of Mines

Various Them.

¢ Maps covering the Target Area

Land use map
Geomorphologic features
Hydrogeologic map
Slope map

Predicted Erosion map
Historical tsunami events

Estimated Cost

The cost for conducting laboratory analyses (petrographic and
mineragraphic) for 30 samples will be about P 30,000.00.

Reconnaissance/Regional Survey or Studies

Reconnaissance mapping will be conducted in South Dinagat and portions of Parcel — II
Since limited information on the mineralization is available within this area, a
reconnaissance mapping and sampling will be conducted to define the ecouvmic
potential of the area.

Semi-detailed Survey or Follow-Up Studies

Right after the reconnaissance survey is conducted, when potential mineralization is
identified, a follow-up survey will be undertaken. This includes a 100-m to 50 m. grid
drilling

Topographic Survey

5.4.1 Coverage

The survey will cover South Dinagat areas and portions of Parcel - II

5.4.1 Scale and contour intervals

The scale of the maps that will be produced is 1:5,000 and with contour interval
of 5 meters.
ie ie ie ee ee ee ee ees ee eee Nie eee Bee Bee Cee Sees Fee OT = 3: =

6

7

5:

5

Manpower complements
Manpower will be provided by PNPI survey team
5.4.3 Output

Tidal computations, leveling computations and maps with CD ROM.

tailed Survey

The in-fill drilling of 50m x 50m and 100 m. x 100 m. grid survey will be conducted in
Area ~ B South Dinagat and Area — E, South Dinagat respectively where potential
economic mineralization was already identified by previous test pitting program.

5.1 Subsurface Investigation

5.

-1 Drilling and Test Pitting
5.5.1.1.1 Type

Drilling by Yoshida Boring Machine ( YBM ) with diamond
and tungsten carbide bits with a core diameter of 2 inches will
be used during this detailed stage.

Test pitting will be conducted in selected drill stations. The
objective for the test pit is to get the bulk density/moisture
content per cubic meter aside from getting its assay values
through channel samples. Mapping of the test pit is important
in getting the composition of the underlying laterite materials
as well as to get the true contacts of the limonite, wansition
and saprolite zones and the bedrock.

5.5.1.1.2. Number and depth (Attachment “A”)
5.5.1.1.3 Estimated number of samples (Attachment “A”)
5.5.1.1.4 Mode of analysis/target elements

Atomic Absorption Spectrophotometry (AAS)
Elements : Ni, Co, Fe, Mg

5.5.11.5 Costs (Attachment “B”)
5.5.1.2) Tunneling or Aditting

Not applicable

Total Exploration Cost (Attachment “B’)

Scheslule of Activities (Attachment “C”)
BERR S ERR RES SSD

8

9

Map Attachments

Topographic map showing exploration areas

nature of proponent or person preparing the explor:
License and PTR numbers.

44

VICTORI C. NUNE
PPC / PNPI OIC Plantsite and Minesite
Registered Mining Engineer
PRC No. 1216
PTR No. 0513526X
Date Issued : 1-18-02
Place Issued ; Surigao City

ation work program, please specify PRC
pe Se Sie ie ie ie ee ee ee ee ee ee

Re PACIFIC NICKEL PHILIPPINES, INC.
ATTACHMENT "A"

2 YEAR EXPLORATION WORK PROGRAM

South Dinagat Area
Resouce Area Target Target No. of Average Projected
Class jon} Covered seen Drill Holes} Meterage} samples Drilling Completion

(No. of Drill Holes and Depth)

Exploration
Area Activity
| Agviday J unit Months)

Area - B _ YBM Drilling | 3 | Measured |
Resource

cs rs L
10,000 | 10,000 | 8.Ometers| 16 |

160

300 [100m.x100m. | 250 | 50,000 | 50,000 | 8.0 meters

Area - E -YBM Drilling | 3 Indicated
i _aa Resource _

CONSIDERATIONS :
1. Drill holes are selected based on topograpy ( flat to moderate slopes )

2. Average 20 meter / drill hole
3. Hectarage based on 0.9 % Ni cut off
2 I { i I t

Pe PACIFIC NICKEL PHILIPPINES, INC.

2 YEAR EXPLORATION BUDGET
North Dinagat Mining Area- Parcel - Ill

COST CENTERS

A. DRILLING OPERATION

Project Area

ATTACHMENT "B"

1, Salaries and Wages

Area -B and E,

1.1 Basic Salaries

South Dinagat

1,237,560.00]

1,237,560.00

1.2 Direct Wage Related Costs

222,761.00]

222,761.00

1.3 13th Month Pay

103,130.00

103,130.00

Sub - Total

1,563,451.00

1,563,451.00

2. Materials and Supplies

2.1 Fuel and Lubricants

922,331.00

922,331.00

2.2 Supplies and Materials / Medicines

129,648.00

2.3 Drilling Equipment Maintenance parts

180,000.00

180,000.00

Sub - Total

1,231,979.00

1,199,029.00)

3. Services

3.1 Assaying Charges

842,400.00)

842,400.00

3.2 Transport and Travel (staff )

100,000.00

100,000.00

3.3 Bulldozer Access Road Piloting Cost

80,000.00)

80,000.00)

Sub - Total

1,022,400.00

1,022,400.00

3,817,830.00

3,784,880.00)

381,783.00

378,488.00

4,163,368.00

8,362,981.00

83,267.36

167,259.62
ee ee eee rf

Ri PACIFIC NICKEL PHILIPPINES, INC.
ATTACHMENT "C"
2 YEARS EXPLORATION WORK SCHEDULE

Location / Activi 15] 16] 17] 16 | 19] 20] 21 | 22 | 23 | 24 |
| ft i ee ee le
| |

|
T
|
T

A. Planning / Procurement
of mterials and logistics

B. Reconnaissance
Geological survey

controls and reference
points

__ equipment and |
__1, Camp construction

E. Drilling Operation
1. YBM Drilling Area - B

(50m. X 50m.) _

2. YBM Drilling Area - E

(400 m. x 100 m. )

G. Data interpretation’
Report Writing

__|s98'r gos'y | (say 898 [set [_|sss'y | |sss'y | sss'y \sos'y | jsga'y | jasa'y | | (dud os = asnt) asni
“lise'ore|_(use’eve | _luee'eve| _[se'eve | ‘ere | | zec'eve | “ere, | ge luse'eve | [zee'eve|_|zoc'evz |
gea'szt | |eeo'szt | seo'szs | ieea'tzt | iees'izt | |eeo'tze [|eso'tzh | (eeo'sze | leao'szs | leso'szs | |eeo'szs | | Jwiol ans

2, ian eee ee eee (| | a a i | | | ‘Aad WWUOW UIE
ewe [leaves | feove | [ease | leases | [ease | ese | least cosai | lease | less | leave | | |_1809 parejay 26,4 09uq

Zz loere0s [zz locr'cor (zz | (Oech cob 2 (0eb'c0b ed QEb EOL (ZZ \OEb'cOL |2z OEb' ZZ \OEL'COL (22 \OEL'COK ZZ CEEOL [zz och'cor | | foL-qns

ety 1 josey
059] 1 To0s's

lke

safe pue sayejes

UonIsod

_eza'vez_| | e69' Zt | legates | eea'tzt | ieeg'szs | eeotz: | leeg'tzs | leso'tzs | leeo'tzs | Jeso'tzt | [ceases | | WALOL
nen 'eok_| 4 REE 4 = 4} —|— 4 Aficd MAUOW Ue 1
ess’ | | coger | [cose jegs'et €9g'8h | egG'et e998 €9¢'8h 1809 payejay aBen4 190119

oer'cor ; ; \oer' ; ‘cot oct cos lez oer'eor [zz jocr'cor 2 joct'eos lzlocv'eor | | Wmo.-qns
06z'. yj | 2
{0069 |b | {

Buyjjud
|. sabem pue saueyes

UoN|sog
HINOW

WIaY LYOVNIC HLNOS:
“ONI ‘S3NIddITIHd 13X9IN JIs1dWd Red

EEREREEREEREER EER EERLEEESE
fo Tee Jee Jee fee Tee Tes Tes Tos Tee Tee Tee Tee Tee Tee Te Te Tee Tee 7

INC.

Ri PACIFIC NICKEL PHILIPPIN

PNPI-EXPLORATION BUDGET
(Detailed costs for drilling supplies)

MATERIAL DESCRIPTION

Drilling & Sampling Supplies/Food Allow.

/8 [8 [8/3 [8 |B IR (BIB IB IR IB IB

fe [8 |B [8 [R [B IB la fe fe

108

EJ
1,500

2608 2688

Pees eeeeee terre es rh

RS PACIFIC NICKEL PHILIPPINES, INC.

MATERIAL DESCRIPTION [3 | Sub Total
FUEL AND LUBRICANTS

1. ADF arava] i7.a72|t7.a72] 47.472) 17.472) 17.472) 17.472 sara) 17.472 | 17.472

2 GASOLINE “W528 | 4828) 44.828 | 44.628 | 44628) 44.828 A428 | 44 E2E | 44.828 | 44.828

3 LUBRICANTS 12,000| 12.000] 12.000/ 12,000/ 12000] 12000] 120007 12,000] 12.000] 12,000

4 KEROSENE [ 2561] 2561, 2561! 2561] 2561] 2561] 2.561 2561] 2561] 2861) 2! (
Sub-total 76861 | 76,801 | 76,801 76,801 | 76,681 | 76,861 76801) 76861, 76,861) 76.801] 76.881] 76.861) 5

SURVEY SUPPLIES == | [ [ a a t

ee

ASSAYING CHARGES _ tf _ | | _[.

Ni_Co, Mg and Fe elements 70,200 70,200 70,200 70,200 70,200 | __70. 200 70,200 | _ 70,200 70,200
‘Sub Total 70,200, 70,200) 70,200) 70,200; 70,200, 70,200 70,200 70,200, 70,200.
ae | nal ‘3 Sad

i j 7 T
i i 8,000 | 45,000 15,000 7 15,000 | 45,000 15,000 15,0007 15,000 | 45,000 45,0007]
IBULLDOZER OPERATION FOR ACCESS ROAD PILOTING | it sense 4 eres | (

DRILL PARTS / SUPPLIES

70.000 | 10.000 10,000) 10,000, 10.000] 10.0007 10,000 | 10,000 10,000 10,000
40,000 | 10,000 | 10,000 10,000 | 10,000 | 10,000 10,000 | 10,000 10,000 | 10,000

RE PACIFIC NICKEL PHILIPPINES, INC.

SUMMARY OF EXPLORATION BUDGET

Month

1 [| 2{[3 {[4]s5 |e |

to | 4

1, Salaries and Wages 03,130] 103.130] 103,130! 103,130] 103.130} 103.130] 103.130.

103,130)

103,130)

103,130] 103,130]

2. Direct wage Related Cost if 18.563] 18.563| 16,563] 18,563] 18.563 18.563 18.563

18,563

18,563)

18,563] 18.563)

3. 13th Month Pay |
si - AEBS AGT) ASUS, ABE ARGS TOT GUI ALA, GOT TPH BOTT, BUT] TEA OSTA IT)

ub =Total

224,825)

2606) 2608) 3616) 268)

Drilling and Sampling Supplies aon aa
76,861 | 76.861) 76861 | 76861) 76.861

2,698 |

76.861 |

2218

70,200) "70,200 70.200)
— 15000)

8, Drilling Maintenance Supplies J
[Bulldozer Road Plioting Cost - T l |__10,000 | | __ 10,000 |
‘Sub - Total 174,759 168,974 198,387

Fa -
15,000]

164,759

475,677| 174,759

|__70.200]
15,000)

etdddddd didi tidddd

|
| Ri PACIFIC NICKEL PHILIPPINES, INC.

PNPI-EXPLORATION BUDGET
(Detailed costs for drilling supplies)

MATERIAL DESCRIPTION

Drilling & Sampling Supplies

|
1,500 | 1,500

3616 | 2698) 2608) 26326) 2608) 2698) 3616] 2698

| 000‘ | 000'0+ | 000’ | 000’: | o00'0 | 000'0F | 000'0F | 000'0 | 000" | 000'0+ | 000° | 000‘ dd “1S09 W101

[00's | coa'os | 000% | o0o'os | oo0'as | o00'0s | ooo. | conto [ooo | CoO’ | oo0'a | Ooo

|
ONILOTId GVO SSFDDV YO4 NOILVA3dO Y3ZOCTING

| _ td _| salidans /siuvd Ta

J ‘oat | 000'st | = 000'S+ | 000'S | 00'S | 00's: | o0o'st | o00'st | 00's 00'S | 000'St | ]

a

ete 2 ——

ooz'ez [ocz'os [oaz'oz |ooz'ox o0z'oz ooz'oz o0z'oz ooz'oz o0z'oz oon core = reel ans

[o0e'ez [ooe'oz [oozes | ooz'oe | ooz'0z | ooz'oe | ooz'oz | ooze | oazoz | omar | oozdu é y..] ~ Suara 03 paw BD N
| S3OYVHO ONIAVSSV

Wmorang

89 ‘08°92 | 48°92 | L08'9Z | F089 | F988 Lee'9 | Loe'ez | toe'eL 18" | __| ___ tearang
r i yz [ieee [ioe [ioe [vse [resz [vse [ise [ise | srer | over | Swain BN3S0UDN
j i oz: [ooo | ozs | ozs | coz | oo | oz) | coozt | ozs | oo} | suai SINVORIGNT €

ary | ecayy | Szevy | ecary | azeby | acary | azdyy | eeaby els | ese | Suan | SNTOSvO Z
jewu [aru jaro jaa java lua lawn lara |e i zeey | SUSI it

SINVOINANT ONY 13nd

Tel ans

NOdId9S3d TWIdaLVW

“ONI ‘SANIddITIHd TSX9IN J1sloWd Rb

FREE EPP PPP PEEP EE SPE CS
ee ee ee Se ie is

fee PACIFIC NICKEL PHILIPPIN

, INC.

SUMMARY OF EXPLORATION BUDGET
Month

PARTICULARS w% [ 1 | 2 La |] 2 23 24 | SubTotal

403,190) 103.130) 103,130) 103,130! 103,130] 103.130] 103,130] 403,130} 103.130) 103,130] 103,130} 103,130]
18.563, 18563 __ 16.563] 18,563] 18,563) 18,563] 18,563) 18.563] 18.563| 18.563] 18,563 18,563

| | | | | | | | _ 103,130

121,693 121, 693 124 693) 121, 693] 121,693 121,693) 121,693) 121 693) 121 693) 121,693) 121,693) 224,823 ¢

7 4 — all — 4— :
4. Drilling and Sampling Supplies a | 36,126 | 2. 698 i 2,698 | 3.616} 2.698 | 2,698 | Es 326 | 2,698 2,698 | 3,616

5. Fuel and Lubricants 6.861 | 76,861 | 76.861| 76.861| 76.661 76,861 75881 | | 76,861 | 76.861 | 76,861
6. Survey Supplies 7 | = - 2215

7. Assaying Charges : |__| 70.200] _70,200) _70.200| 70,200) 70,200 70,200/ 70,200)
1 | |
8, Drling Maintenance Supplies _ 16.000) 15.000] 15,000] 5,00) 15.000] 15.000] 15,000] 15.001

Bulldozer Road Piioting Cost - 0 | 10,000 | 10,000 | 10.000 | 10,000 | 10,000

‘Sub - Total . | 174, 759) 164, 759) 175,677 174, 759) 105,974) 198,387, 174 759) 164,759 175677| 174, 4,759 | 164,759]
TOTAL —_ i 333,095] 296,452) 286,452] 297,370| 296, 5452 288,667 320,080] 206,452) 286,452) 207,370) 206,462) 360 582
TOTAL ( Mos. 1 - 24) - i - 699, 141) 592,905) 572,905| 594, 741 592; 905) 577, 335) 640, 161) {592. 905 572; 905) 594,741 | 592,905: 713, 165
Add: 10% Contingency il | 69,914) 59,200) 57,290) 59,474] 59,290) 57,733) 64,016) 59,200) 57,200] 59,474) 69,200, 77,916] _
TOTAL Php | 769,055] 652,195] 630, 95| 654,215] 652,195) 635,068] 704,177(652.195| 630, 195] 654,215) 652,195| 857,081
TOTAL USD(1USD=Pnp50) 15,381, 13,044) 12,604] 13,084) 13,044) 12,701) 14,084) 13,044) 12,604. 13,084. 13,044) 17.142

